      Case 2:15-md-02641-DGC Document 314 Filed 12/01/15 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 1 of 79



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    In re: Bard IVC Filters Products Liability       No. MDL 15-02641
      Litigation
10                                                     PRETRIAL ORDER NO. 3
11    THIS ORDER           RELATES         TO   ALL    (Non-Waiver Order Pursuant to Rule
      ACTIONS:                                         502(d) of the Federal Rules of Evidence)
12
13
14           WHEREAS:
15           (A)    The parties seek to resolve disputes related to entries on past and future
16    privilege logs of Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
17    (collectively “Bard”) withheld pursuant to the attorney-client privilege, the work-product
18    doctrine, and/or other privileges;
19           (B)    In furtherance of this goal, Plaintiffs and Bard have entered into
20    negotiations, and counsel for the parties are meeting and conferring regularly regarding
21    Bard’s privilege logs;
22           (C)    As part of the meet and confer process, Bard is reviewing certain privilege
23    log entries identified by Plaintiffs. Bard may provide the Plaintiffs with a small number
24    of these identified items for inspection from time to time to further the meet and confer
25    discussions; and
26           (D)    As part of the meet and confer process, Bard may choose to withdraw
27    certain claims of attorney-client privilege, the work-product doctrine, and/or other
28    privilege(s), and produce the previously withheld items.
      Case 2:15-md-02641-DGC Document 314 Filed 12/01/15 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 2 of 79



 1           Therefore, the parties have agreed, and
 2           IT IS ORDERED:
 3           1.     The parties’ discussions, Bard’s disclosure or production of the contents or
 4    copies of the documents or items on its past and/or future privilege logs as part of the
 5    meet and confer process shall not, pursuant to Federal Rule of Evidence 502(d),
 6    constitute any waiver of any privilege and/or work-product protection in this MDL, or in
 7    any other federal or state proceeding.
 8           2.     This Order does not alter or amend Section VII, Paragraph 31 of the
 9    Stipulated Protective Order (Doc. 269), entitled “Inadvertent Production.”
10           Dated this 1st day of December, 2015.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 1 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 3 of 79



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    IN RE: BARD IVC FILTERS PRODUCTS                 MDL No. 2641
      LIABILITY LITIGATION
10
      This Order Relates to: All Actions
11
12
13           Defendants C. R. Bard, Inc. and Bard Peripheral Vascular Services, Inc. (“Bard”)
14    seek a protective order to prevent Plaintiffs from using the December 15, 2004 report of
15    Dr. John Lehmann. Doc. 306. The issues are fully briefed (Docs. 379, 412), and the
16    Court heard oral argument on January 29, 2016 (Doc. 507). The Court concludes that no
17    additional discovery or evidentiary hearing is necessary to resolve this issue. For the
18    following reasons, the Court will grant Bard’s motion.
19    I.     Background.
20           The facts in this section are taken largely from testimony given in an evidentiary
21    hearing in Alexander v. Bard, No. 3:12-CV-05187-O-BK (N.D. Tex. June 11, 2014). See
22    Doc. 319-2 at 7-137. The Court will explain later in this order why it finds the testimony
23    credible.
24           Dr. Lehmann is a consultant who has provided different services to Bard at
25    different times. Beginning in late 2003, Dr. Lehmann was retained to serve as Bard’s
26    acting director of medical services. Doc. 319-2 at 93, 107-08. Dr. Lehmann served in
27    this capacity until Bard hired Dr. David Ciavarella to replace him in May 2004.
28    Docs. 319-2 at 93-94; 412-1 at 6. As acting medical director, Dr. Lehmann reviewed and
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 2 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 4 of 79



 1    approved documents, prepared health hazard evaluations (“HHE”) and remedial action
 2    plans (“RAP”), responded to queries from various medical divisions, and assisted in
 3    Bard’s hiring of Dr. Ciavarella. Doc. 319-2 at 93-96. In this role, Dr. Lehmann drafted
 4    two HHEs that are particularly relevant to this dispute: the March 10, 2004 HHE
 5    (Doc. 445-1 at 4-15), and the April 27, 2004 HHE (Doc. 414 at 3-15), both of which
 6    address Recovery Filter migration events. The Law Department occasionally asked Dr.
 7    Lehmann in his capacity as acting medical director to review medical records for
 8    particular cases. Doc. 319-2 at 30. Once Bard hired Dr. Ciavarella, Dr. Lehmann did not
 9    work on anything related to the Recovery Filter until the Law Department retained his
10    services in November 2004. Id. at 102.
11          In early 2004, Bard began receiving notices of adverse events associated with the
12    Recovery Filter. For example, in February 2004 Bard learned of a patient death related to
13    the migration of a Recovery Filter. Docs. 319-2 at 40-41; 445-1 at 5. In April, Bard
14    learned of a second migration death associated with the filter. Doc. 414 at 4. Bard’s
15    assistant general counsel, Donna Passero, began to receive letters demanding
16    compensation from lawyers and patients who had experienced such adverse events. Doc.
17    319-2 at 25. In June, Passero responded to a letter that raised possible product liability
18    and medical malpractice claims.      Doc. 319-2 at 28-29.     In July, Bard notified its
19    insurance carrier of potential claims involving the Recovery Filter. Docs. 319 at 27-29;
20    319-2 at 29, 91. These potential claims led the Law Department to retain Dr. Lehmann to
21    conduct a broad risk assessment of the Recovery Filter. Doc. 319-2 at 38-39.
22          The Law Department retained Dr. Lehmann as a consultant in November 2004.
23    Id. at 2-3, ¶ 6, 93. On November 15, 2004, Dr. Lehmann and Judith Reinsdorf, Bard’s
24    General Counsel, executed a consulting agreement. Docs. 319-2 at 3, ¶ 8, 36, 94; 335 at
25    3-9. The agreement said that Dr. Lehmann’s services would be provided in “anticipation
26    of litigation.” Doc. 335 at 3, ¶ 1. Dr. Lehmann’s work for the Law Department was
27    unlike the work he had performed as acting medical director; he was retained to provide a
28    broad assessment of the risks associated with Bard’s Recovery Filter to assist the Law


                                                -2-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 3 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 5 of 79



 1    Department in advising Bard on the extent of its legal exposure. Doc. 319-2 at 31-32, 96.
 2    Dr. Lehmann reviewed relevant medical literature, examined the Recovery Filter
 3    complaints Bard had received up to that point, analyzed data from the FDA’s adverse
 4    event reporting database (known as “MAUDE”), reviewed bench testing data for the
 5    Recovery Filter and its competitors, and prepared a written report of his findings.
 6    Docs. 319-2 at 97-98; 335 at 9. During this investigation, and at Passero’s direction, Dr.
 7    Lehmann communicated with “a small and limited number of Bard employees for the
 8    purpose of obtaining and providing information in order to” complete his work.
 9    Doc. 319-2 at 3, ¶ 10.
10           On December 15, 2004, Dr. Lehmann submitted his report (“Report”) to Passero.
11    Docs. 319-2 at 3, ¶ 11, 98, 104-05; 335 at 3, ¶ 2, 11. The Report contained a header on
12    every page stating that it was “[p]rivileged and confidential,” “[a]ttorney work product,”
13    and “[p]ursuant to contract.” See, e.g., Doc. 335 at 13. Passero distributed the Report to
14    five Bard employees, including Bard’s general counsel. Doc. 319-2 at 3, ¶ 11, 36, 83.
15    Eventually, the Report was distributed to approximately 12 Bard employees.1 See id. at
16    140-41, ¶¶ 3-4. Passero testified that she distributed the Report internally because it
17    recommended that Bard immediately and urgently address several issues. Id. at 37; see
18    also id. at 3, ¶ 11. Passero instructed the recipients “that the report and associated
19    materials were confidential and that any further distribution of the report should be
20    limited to only those employees or consultants who need the report to perform their
21    proper job functions.” Id. at 3, ¶ 11, 83. There is no evidence that the Report was
22    distributed to anyone other than Bard employees.
23    II.    Legal Standard.
24           “A party or any person from whom discovery is sought may move for a protective
25
26           1
                The record does not clearly establish how the remaining Bard employees
      received the Report. Presumably, the individuals to whom Passero gave the Report
27    passed it along to others. See Doc. 319-2 at 3, ¶ 11. The record is similarly unclear as to
      the identities of the 12 Bard employees who received the Report, although Bard’s
28    briefing suggests that it is the 12 individuals named in Robert Carr’s February 3, 2014
      affidavit. See Doc. 306 at 9, 16; see also Doc. 319-2 at 140-41, ¶¶ 3-4.

                                                 -3-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 4 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 6 of 79



 1    order in the court where the action is pending.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)
 2    authorizes a district court to grant a protective order where “good cause” is shown. See
 3    San Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096, 1103 (9th Cir. 1999).
 4    “[T]he party seeking protection bears the burden of showing specific prejudice or harm
 5    will result if no protective order is granted.” Phillips v. G.M. Corp., 307 F.3d 1206,
 6    1210-11 (9th Cir. 2002) (quotation marks and citations omitted).
 7    III.   Analysis.
 8           Bard argues that (1) the Report is protected from disclosure by the work product
 9    doctrine; (2) Plaintiffs have not shown a substantial need for the Report, or that they will
10    experience an undue hardship in obtaining substantially equivalent information; and
11    (3) Bard did not waive the Report’s work-product protection. The Court will explain
12    why it agrees with these three assertions.
13           A.     The Report is protected work product.
14           “Ordinarily, a party may not discover documents and tangible things that are
15    prepared in anticipation of litigation or for trial by or for another party or its
16    representative (including the other party’s attorney, consultant, surety, indemnitor,
17    insurer, or agent).” Fed. R. Civ. P. 26(b)(3)(A) (emphasis added). Courts in the Ninth
18    Circuit use the “because of” test to determine whether dual purpose documents were
19    prepared in anticipation of litigation:
20           In circumstances where a document serves a dual purpose, that is, where it
21           was not prepared exclusively for litigation, then the “because of” test is
             used. Dual purpose documents are deemed prepared because of litigation if
22           in light of the nature of the document and the factual situation in the
             particular case, the document can be fairly said to have been prepared or
23
             obtained because of the prospect of litigation. In applying the “because of”
24           standard, courts must consider the totality of the circumstances and
             determine whether the document was created because of anticipated
25
             litigation, and would not have been created in substantially similar form but
26           for the prospect of litigation.
27    United States v. Richey, 632 F.3d 559, 567-68 (9th Cir. 2011) (quotation marks and
28    citations omitted).


                                                   -4-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 5 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 7 of 79



 1           Before the start of this MDL, Passero and Lehmann testified in an evidentiary
 2    hearing in the Alexander case cited above. See Doc. 319-2 at 7-137. Attorneys who are
 3    part of the Plaintiffs’ Steering Committee in this MDL participated in the hearing and
 4    cross-examined Passero and Lehmann. Id. at 9. Bard relies on affidavits, documentary
 5    evidence, and testimony from the Alexander hearing to show that the Report was created
 6    because of anticipated litigation. See Doc. 306 at 9-13.
 7           Documents confirm that, beginning in early 2004, Bard and its legal counsel began
 8    receiving notices that the Recovery Filter was associated with adverse events, including
 9    several deaths. See Docs. 319 at 14-25 (letters and emails involving lawyers and patients
10    who had experienced adverse events associated with the Recovery Filter); id. at 31-80
11    (Bard complaint files for patients who had experienced adverse events associated with the
12    Recovery Filter); 319-1 at 1-230 (same). Bard received several threats of litigation.
13    Doc. 319 at 14-16 (February 3, 2004); id. at 20-21 (June 7, 2004); id. at 23 (June 15,
14    2004). In July 2004, Bard notified its insurance carrier of potential claims relating to the
15    Recovery Filter. Docs. 319 at 27-29; 319-2 at 29, 91. Plaintiffs do not dispute this
16    documentation.
17           Ms. Passero stated in an affidavit and during her testimony in Alexander that these
18    events caused the Law Department to retain Dr. Lehmann as a consultant to conduct a
19    broad risk assessment. Doc. 319-2 at 2 (¶¶ 6-7), 32. Dr. Lehmann confirmed this fact in
20    his testimony. Id. at 93-95.
21           The consulting agreement was executed by Dr. Lehmann and Bard’s general
22    counsel, and provided that Dr. Lehmann would report directly to, and take directions
23    from, attorney Passero and the Law Department. Docs. 319-2 at 3, ¶ 9, 36, 94; 335 at 3-
24    9. The agreement stated that Dr. Lehmann’s services were being retained in “anticipation
25    of litigation.” Doc. 335 at 3, ¶ 1. Dr. Lehmann’s Report was submitted directly to
26    Passero. Docs. 319-2 at 3, ¶ 11, 98, 104-05; 335 at 3, ¶ 2, 11. The Report contained a
27    header stating that it was “[p]rivileged and confidential,” “[a]ttorney work product,” and
28    “[p]ursuant to contract.” See, e.g., Doc. 335 at 13.


                                                  -5-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 6 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 8 of 79



 1           Plaintiffs argue that the Report was prepared in the ordinary course of business.
 2    See Doc. 379 at 12-19. They assert that Bard’s regular business includes remedial actions
 3    and “significant obligations to investigate and to report product failures, including
 4    conducting comparisons to competitor products.” Id. at 13. Plaintiffs point to Bard’s
 5    Regulatory Affairs Manual (Doc. 445-2 at 11-26, 35-53) and various statutes and
 6    administrative regulations as proof of these obligations. See Doc. 379 at 5-6, 13-14.
 7    Plaintiffs contend that Bard’s Regulatory Affairs Manual establishes that Dr. Lehmann
 8    was a member of Bard’s Product Assessment Team when he was serving as acting
 9    medical director. Id. at 13-14. Even if this is true, Plaintiffs fail to link this fact to Dr.
10    Lehmann’s work in preparing the Report – work that was conducted months later and in
11    his capacity as a consultant for the Law Department.
12           It is true that the statutes and regulations impose on Bard certain obligations: to
13    maintain complaint and adverse event files (see 21 C.F.R. §§ 820.198, 803.1), investigate
14    and report to the FDA certain product failures (see 21 C.F.R. § 820.198), undertake
15    certain duties with respect to misbranded or adulterated devices (see 21 U.S.C. §§ 321,
16    331, 351, 352, 360), and perform quality audits (see 21 C.F.R. § 820.22). But these laws
17    do not impose an obligation to conduct the extensive and comparative statistical and
18    bench testing data analyses undertaken by Dr. Lehmann and memorialized in the Report.
19    Both Passero and Dr. Lehmann testified that the Report was an unusual undertaking,
20    prepared in anticipation of litigation and unrelated to Bard’s regulatory obligations. See
21    Doc. 319-2 at 33-34, 38, 93-98, 108-10, 113-17.           Even considering and crediting
22    Plaintiffs’ evidence, the Court finds these assertions largely unrebutted. The Report was
23    a more extensive and detailed analysis than Bard normally created. The evidence does
24    not support Plaintiffs’ assertion that the Report was prepared in the ordinary course of
25    Bard’s business. It supports a finding that the Report “would not have been created in
26    substantially similar form but for the prospect of litigation,” Richey, 632 F.3d at 568,
27    which satisfies the Ninth Circuit’s work product test.2
28
             2
                 At oral argument, the Court asked Plaintiffs to cite the specific statute or

                                                  -6-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 7 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 9 of 79



 1           Plaintiffs also argue that the Report was used for Bard’s business purposes, and
 2    that there is no evidence it was used for litigation purposes. Doc. 379 at 14-15. Plaintiffs
 3    identify three internal Bard documents that contain information from the Report: the
 4    December 12, 2004 HHE, the January 4, 2005 RAP, and a December 9, 2004 draft of the
 5    January RAP. Id. at 14. A review of these documents confirms that the Report was used
 6    in creating them. Bard also admitted this fact during oral argument and in its reply brief.
 7    Doc. 412 at 7. But use of the Report to create internal HHEs and RAPs does not deprive
 8    the Report of work product protection. To the contrary, the “because of” test is directed
 9    at documents that serve both litigation and business purposes. See Richey, 632 F.3d at
10    567-68 (“In circumstances where a document serves a dual purpose, that is, where it was
11    not prepared exclusively for litigation, then the ‘because of’ test is used.”). The Court
12    must determine whether “the document was created because of anticipated litigation, and
13    would not have been created in substantially similar form but for the prospect of
14    litigation.” Id. at 568. As discussed in this order, the evidence supports such a finding.
15           Plaintiffs also cite no authority for their argument that Bard must show the Report
16    was actually used in litigation.     The test is whether the Report was “prepared in
17
      regulation that they claim required Bard to produce the Report. Plaintiffs cited 21 C.F.R.
18    § 820.22. The Court has closely reviewed this regulation, as well as related regulations,
      and concludes that § 820.22 did not require Bard to create the Report. First, § 820.22
19    focuses on quality systems. Id. (“Each manufacturer shall establish procedures for
      quality audits and conduct such audits to assure that the quality system is in compliance
20    with the established quality system requirements and to determine the effectiveness of the
      quality system.”) (emphasis added). “Quality system” is defined as “the organizational
21    structure, responsibilities, procedures, processes, and resources for implementing quality
      management.” Id. § 820.3(v). This suggests that the quality audits mentioned in § 820.22
22    are focused on ensuring that manufacturers have proper quality assurance procedures in
      place and are, in fact, following those procedures. Second, the FDA’s comments in the
23    preamble to the regulation confirm that this is the purpose of § 820.22. See 61 Fed. Reg.
      52602, 52614 (Oct. 7, 1996) (“Quality audit[s] are for an internal audit and review of the
24    quality system to verify compliance with the quality system regulation. The review and
      evaluations under § 820.22 are very focused. During the internal quality audit, the
25    manufacturer should review all procedures to ensure adequacy and compliance with the
      regulation, and determine whether the procedures are being effectively implemented at all
26    times.”). Third, the regulatory structure indicates that § 820.22 is focused on procedures
      and processes, rather than on a particular product’s safety. The regulation is located in
27    Subpart B “Quality System Requirements,” and not in other subparts that more directly
      address the subject matter of the Report, such as Subpart G “Production and Process
28    Controls,” Subpart I “Nonconforming Product,” or Subpart J “Corrective and
      Preventative Action.”

                                                  -7-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 8 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 10 of 79



 1    anticipation of litigation,” not whether it was used in litigation. Fed. R. Civ. P. 26(b)(3)
 2    (emphasis added). Requiring parties to show that a document was used in litigation
 3    would likely invade both the work product protection and the attorney-client privilege.
 4           Plaintiffs similarly argue that the Report does not mention litigation, legal
 5    analysis, or litigation strategy.     But work product protection is not limited to legal
 6    analysis or litigation strategy – it includes “documents and tangible things that are
 7    prepared in anticipation of litigation . . . for another party or its representative,” including
 8    by its “consultant” or “agent.” Id.; see Richey, 632 F.3d at 567 (“The work-product
 9    doctrine covers documents or the compilation of materials prepared by agents of the
10    attorney in preparation for litigation.”). Thus, a purely technical analysis of a Bard filter
11    prepared by one of Plaintiffs’ consulting experts in anticipation of litigation would be
12    work product regardless of whether it included litigation strategy or legal analysis.
13    Indeed, when work product must be disclosed under Rule 26 for substantial need, courts
14    are directed to withhold “mental impressions, conclusions, opinions, or legal theories of a
15    party’s attorney or other representative concerning the litigation,” making clear that work
16    product includes more than this kind of legal analysis. Fed. R. Civ. P. 26(b)(3)(B).
17           Plaintiffs contend that the Report is not work product because litigation was not
18    “imminent.” Doc. 379 at 16-17. But Plaintiffs cite no authority for the proposition that
19    work product protection applies only when litigation is imminent. The test is whether
20    litigation was reasonably anticipated, and the adverse events and litigation threats of 2004
21    clearly satisfied this requirement.
22           Plaintiffs also argue that Bard did not reasonably anticipate litigation when it
23    retained Dr. Lehmann because Bard had not yet implemented a litigation hold on
24    documents and electronically stored information. Id. at 16. But even if Bard failed to
25    implement a timely litigation hold as Plaintiffs contend – an issue the Court does not
26    decide at this time – that fact would not prove that litigation was not reasonably
27    anticipated. Parties can fail to comply with preservation obligations in the face of
28    reasonably anticipated litigation. Plaintiffs do not dispute that deaths and injuries from


                                                   -8-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 9 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 11 of 79



 1    the Recovery Filter had been reported in 2004, that Bard had received demands for
 2    compensation, or that Bard had put its insurance carrier on notice of possible claims. The
 3    totality of the circumstances clearly shows that litigation was reasonably anticipated.
 4           Plaintiffs argue that the Report was prepared in the ordinary course of business
 5    because “Dr. Lehmann’s work was well underway long before he was given a contract
 6    with the Law Department.” Doc. 379 at 17. While there is no dispute that Dr. Lehmann
 7    worked as Bard’s acting medical director in late 2003 and early 2004, Dr. Lehmann
 8    testified in the Alexander hearing that this role terminated on the hiring of Dr. Ciavarella
 9    in May 2004 and that, other than occasional communications with Dr. Ciavarella, he
10    performed no work for Bard until November 2004. Doc. 319-2 at 93-98. Dr. Lehmann
11    also testified that the work he performed as acting medical director was substantially
12    different from the work done to produce the Report. Id. Plaintiffs present no direct
13    evidence to contradict this testimony. Plaintiffs instead identify several documents as
14    indirect evidence that Dr. Lehmann’s work as acting medical director was related to his
15    Law Department work that culminated in the Report: the March 10, 2004 HHE (Doc.
16    445-1 at 4-15); an April 15, 2004 email (Doc. 443-1 at 5-8); and the April 27, 2004 HHE
17    (Doc. 414 at 3-15).
18           Dr. Lehmann’s testimony directly addressed the differences between these HHEs
19    and the Report. Dr. Lehmann testified that: HHEs were prepared pursuant to Bard’s
20    regulatory obligations, while the Report was not; the purpose of HHEs was to “guide
21    potential market actions or corrections,” while the purpose of the Report was to provide
22    guidance on Bard’s risk and overall exposure from adverse events associated with the
23    Recovery Filter; HHEs considered a product’s risks and benefits, while the Report
24    considered only the Recovery Filter’s risks; HHEs each focused on a single adverse event
25    involving migration, while the Report dealt with all adverse events associated with the
26    Recovery Filter; and the Report involved detailed statistical analysis personally
27    performed by Dr. Lehmann, while HHEs did not. See Doc. 319-2 at 96-98. The Court’s
28    close review of the HHEs and the Report confirms these distinctions.


                                                  -9-
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 10 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 12 of 79



 1           The four-page HHE dated March 10, 2004 was prepared by Dr. Lehmann after the
 2    February 2004 death of a patient due to the migration of a massive blood clot and a
 3    Recovery Filter to the patient’s heart.3 Doc. 445-1 at 5. The HHE focused on this single
 4    adverse event and discussed the placement of the filter, the patient’s risk factors, the
 5    autopsy report, and other medical evidence. Id. at 5-6. The HHE included a short review
 6    of other Recovery Filter migration complaints. Id. at 6. The HHE then addressed the
 7    following subjects: human exposure to the problem, general consequences, population
 8    exposed to risk, mitigating or predisposing factors, nature and seriousness of the risk,
 9    likelihood of occurrence, likelihood of harm, whether the product is essential to health,
10    whether there are available alternatives, whether the problem must be corrected
11    surgically, whether the problem is expected and within an acceptable statistical range,
12    whether the problem can be field corrected, whether the problem is obvious to the user,
13    whether the product can continue to be used with proper warnings, and whether the
14    device is used only by specially-trained health care professionals. See id. at 6-8. The
15    HHE concluded that “[t]here have been 3 migrations of the Recovery VC Filter in which
16    the device ended up in or near the heart, with one fatality, in an estimated 6,402 sales
17    through March 2, 2004, for a rate of 0.05%.” Id. This is the only statistical calculation in
18    the HHE, and includes a warning that comparative assessments using data from “the
19    MAUDE database do not yield reliable quantitative estimates.” Id. With respect to
20    whether the problem is expected and within an acceptable statistical range, the HHE
21    stated that “[e]stimates based on MAUDE and sales data suggest that there is no
22    significant difference in the rates of these complications between devices, including the
23    Recovery” Filter. Id. at 8.
24           The Report has a broader focus. It contains statistical analyses relating to selected
25    types of adverse events associated with the Recovery Filter and other filters on the
26    market, including rates of reported filter fractures, caval perforation, filter movement,
27    filter embolization, and filter embolization deaths. Doc. 335 at 13. Using MAUDE data,
28
             3
                 The April 27, 2004 HHE is similar to the March HHE in all relevant respects.

                                                  - 10 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 11 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 13 of 79



 1    actual sales data for the Recovery Filter, and estimated sales data for other filters, the
 2    Report calculates and compares adverse event reporting rates for the Recovery Filter and
 3    seven other types of filters. Id. at 19-20. The Report then uses the reporting rates to
 4    calculate relative risks for each of the eight filters for different types of adverse events.
 5    Id. at 21-27.   The Report also reviews Bard’s bench testing data that was used to
 6    determine migration resistance for each of the eight filters, and compares the bench data
 7    to the frequency of adverse events reported in the MAUDE data base. Id. at 31-33. The
 8    Report concludes that “[t]his data and analysis provides two significant signals (MAUDE
 9    rates and bench test data) that further investigation of the Recovery VCF filter
10    performance in relation to migration and fracture is urgently warranted.” Id. at 16. This
11    is a different focus than the HHEs. True, there are some similarities between the HHEs
12    and the Report, but the documents clearly serve different purposes and their substantial
13    differences corroborate Dr. Lehmann’s testimony that the Report was a different
14    undertaking than the work he did as acting medical director.
15           In the April 15, 2004 email relied on by Plaintiffs, Dr. Lehmann stated that
16    “[c]omparison with other filters is problematic in many ways, and we should avoid /
17    downplay this as much as possible.” Doc. 443-1 at 5. Plaintiffs argue that this statement
18    shows that Dr. Lehmann performed the same work as acting medical director that he did
19    in preparing the Report. But the fact that Dr. Lehmann – or others within Bard – did
20    some comparisons with other filters while he was acting as Bard’s medical director does
21    not prove that the detailed statistical analysis and evaluation of bench-testing results
22    contained in the Report were done before his contract with the Law Department or for
23    another reason. Nor have Plaintiffs cited any authority for the proposition that work
24    product is not entitled to protection if it is similar in some way to work the person has
25    done before. Rather, the test is whether the Report “would not have been created in
26    substantially similar form but for the prospect of litigation.” Richey, 632 F.3d at 568.
27    After examining the HHEs and the April 2004 email, and comparing them with the
28    Report, the Court finds that they do not undercut the testimony of Dr. Lehmann that the


                                                 - 11 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 12 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 14 of 79



 1    Report was prepared at the behest of the Law Department and would not have been
 2    created in substantially similar form otherwise.
 3           Finally, Plaintiffs cite language from the December 2004 draft RAP which states
 4    that Dr. Lehmann “was commissioned by Corporate Senior Management to provide an
 5    independent study of the risk/benefit of the [Recovery Filter] in bariatric patients.”
 6    Doc. 379 at 9 (emphasis added by Plaintiffs).        Plaintiffs argue that this proves Dr.
 7    Lehmann was hired by the business, not by the legal department, to prepare the Report.
 8    But Dr. Lehmann’s consulting contract was signed by Judith Reinsdorf, Bard’s Vice
 9    President, General Counsel, and Secretary. Doc. 335 at 8. She clearly qualified as
10    “Corporate Senior Management,” as stated in the draft RAP. She also was Bard’s lead
11    in-house lawyer. The Court cannot conclude that the statement in the draft RAP is
12    somehow inconsistent with the fact that the Report was prepared at the request of the
13    Law Department and in anticipation of litigation.4
14           In summary, the Court finds that the clear threat of litigation in 2004, Dr.
15    Lehmann’s retention by the Law Department in November of that year, the contract he
16    signed with Bard’s general counsel, the scope of work be performed under the contract,
17    and the clear labeling of the Report as work product all support a finding that the Report
18    was prepared because of anticipated litigation. Dr. Lehmann testified that his work in
19    late 2003 and early 2004 as acting medical director was different than the work he did
20    under the contract, and the documents cited by Plaintiffs do not undercut that testimony.
21    To be sure, there are some general similarities between the HHEs and the Report, and the
22    Report was used for some business purposes, but these facts do not contradict the clear
23    evidence that the Report “would not have been created in substantially similar form but
24    for the prospect of litigation.” Richey, 632 F.3d at 568. The Court finds no evidence to
25    support Plaintiffs’ suggestion that the work product label for the Report was some kind of
26
27           4
               What is more, this language did not appear in the January 4, 2005 final version of
      the RAP. See Doc. 306-1 at 43-44 (“As part of the ongoing evaluation of [the Recovery
28    Filter], Bard requested an independent study of the risks and benefits of the [Recovery
      Filter], with an emphasis on its use in bariatric surgery and trauma patients.”).

                                                 - 12 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 13 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 15 of 79



 1    grand ruse, implemented to hide unfavorable information. Based on the totality of the
 2    circumstances, the Court concludes that the Report was prepared “because of” anticipated
 3    litigation and is protected by the work-product doctrine. Fed. R. Civ. P. 26(b)(3)(A);
 4    Richey, 632 F.3d at 567-68.
 5           B.     Plaintiffs have not shown substantial need or undue hardship.
 6           Work product protection is not absolute. A protected but otherwise discoverable
 7    document may be obtained in discovery if “the party shows that it has substantial need
 8    for the materials to prepare its case and cannot, without undue hardship, obtain their
 9    substantial equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A). The Advisory
10    Committee has made clear that a “special showing” is required. See Bickler v. Senior
11    Lifestyle Corp., 266 F.R.D. 379, 384 (D. Ariz. 2010) (citing Fed. R. Civ. P. 26(b)(3)
12    advisory committee’s note (1970)).
13           Bard argues that Plaintiffs have full access to all of the data analyzed in Dr.
14    Lehmann’s Report and that their experts can – and already have in some of the
15    consolidated cases – perform the same analysis. Plaintiffs do not disagree, but instead
16    attempt to show their substantial need by arguing this:
17           Yes, Plaintiffs can analyze the same data Dr. Lehmann did. Plaintiffs in
             other cases have even hired experts to do the same work. But Plaintiffs
18
             should not be required to present the evidence in this cumbersome fashion
19           and incur the expense and delay associated with hiring an independent
             expert simply to show what Bard knew as of December 2004 and
20           communicated to several high-ranking officials in its corporation. The
21           Report does all of that. Why waste days of trial (in every MDL case
             remanded for trial) with the concomitant strain on judicial and party
22           resources to employ, prepare, present, and depose experts, along with the
23           inevitable Daubert hearing exercise, when all that same information is in
             one report provided to several Bard employees primarily used to comply
24           with Bard’s reporting requirements to the FDA?
25    Doc. 379 at 28.
26           The Court finds this argument wholly unpersuasive. Plaintiffs essentially concede
27    that they can create the substantial equivalent of the Report through their own experts,
28    but argue – in this substantial and well-funded MDL proceeding – that they should not be


                                                - 13 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 14 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 16 of 79



 1    put to the time and expense of retaining their own experts. If this were a sufficient
 2    “special showing” to overcome work product protection, Bickler, 266 F.R.D. at 384, the
 3    protection would be lost in every case where the opposing side would have to expend
 4    meaningful resources to obtain the substantial equivalent of the work product. This is not
 5    the law. See, e.g., Fletcher v. Union Pac. R.R. Co., 194 F.R.D. 666, 671 (S.D. Cal. 2000)
 6    (citing 8 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
 7    2025, at 374, n.15 (3d ed. 2015)) (finding “mere[] expense or inconvenience” insufficient
 8    to constitute undue hardship).
 9          Plaintiffs asserted during oral argument that there is a fact they cannot prove
10    through their own experts: that Bard knew of Dr. Lehmann’s unfavorable conclusions.
11    But Plaintiffs’ briefing on this issue suggestions otherwise: “Plaintiffs should not be
12    required to . . . incur the expense and delay associated with hiring an independent expert
13    simply to show what Bard knew as of December 2004.” Doc. 379 at 28 (emphasis
14    added). What is more, Plaintiffs’ briefing includes many cites to evidence they claim
15    shows that Bard knew about the problems arising from its filters, including a statement in
16    which Dr. Lehmann, in his role as acting medical director, allegedly was urging Bard to
17    downplay the problem. See Doc. 443-1 at 5 (“Bottom line: good filter, severe case, bad
18    outcome, deep regret.    This is the simple story we should repeat again and again.
19    Comparison with other filters is problematic in many ways, and we should avoid /
20    downplay this as much as possible.”). Plaintiffs asserted in oral argument that Dr.
21    Lehmann’s report would make this point even more credibly, but the Court cannot
22    conclude that enhanced credibility satisfies the special showing required to overcome
23    work product protection. See Baker v. Gen. Motors Corp., 209 F.3d 1051, 1054 (8th Cir.
24    2000) (“A party also does not demonstrate substantial need when it merely seeks
25    corroborative evidence.”).
26          It is undisputed that Plaintiffs have access to the same data that Dr. Lehmann
27    relied on in creating the Report. Docs. 306 at 14; 379 at 28. Further, “Plaintiffs in other
28    cases have even hired experts to do the same work.” Doc. 379 at 28; see Doc. 319-2 at


                                                - 14 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 15 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 17 of 79



 1    143-64 (expert report of Dr. Michael Freeman). Plaintiffs have not made the showing of
 2    substantial need or undue hardship required to overcome the Report’s work product
 3    protection.
 4           C.     Bard did not waive the Report’s work product protection.
 5           Plaintiffs argue that Bard waived any claim to work product protection by
 6    (1) internal distribution of the report to 12 Bard employees, (2) disclosure of the report in
 7    the Phillips trial in the District of Nevada, (3) attempting to use work product protection
 8    as both a sword and a shield, and (4) using the Report in furtherance of a crime or fraud.
 9    See Doc. 379 at 20-27. The Court will address each argument separately.
10                  1.     Internal distribution of the Report.
11           “Courts have recognized that work product protection may be lost when the
12    disclosure substantially increases the opportunity for potential adversaries to obtain the
13    information.” Bickler, 266 F.R.D. at 384 (quotation marks and citation omitted). Bard
14    contends that its distribution of the Report to 12 internal employees did not substantially
15    increase the opportunity for Plaintiffs to obtain the Report. The Court agrees.
16           Passero distributed the Report to five people, including Bard’s general counsel,
17    with instructions that it was confidential and distribution “should be limited.” Doc. 319-2
18    at 3, ¶ 11, 36-37. Passero testified that she distributed the report internally because the
19    Report recommended that Bard promptly take certain steps and she thought it important
20    to give it “to people who would know what to do with that information.” Id. at 37.
21    Eventually, the Report was distributed to a total of 12 Bard employees. See Doc. 319-2
22    at 140-41, ¶¶ 3-4.
23           Plaintiffs argue that the Report was circulated without restrictions. They cite
24    deposition testimony of Dr. Ciavarella that “he received the Report ‘without restriction’
25    as to its use,” and that he was “never instructed that the Report was secret or prepared in
26    anticipation of litigation.” Doc. 379 at 10 (emphasis by Plaintiffs). Plaintiffs’ Exhibit 5
27    contains several pages of Dr. Ciavarella’s deposition transcript, but none of them contains
28    this testimony. See Doc. 445-2 at 1-9. The Court therefore cannot consider Ciavarella’s


                                                 - 15 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 16 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 18 of 79



 1    statement in context. But even if it was made as quoted by Plaintiffs and is accepted as
 2    true, the Court cannot conclude that one high-level employee’s receipt of the Report
 3    without Passero’s restrictions substantially increased the risk that the Report would be
 4    distributed outside of Bard. Every page of the Report was labeled “[p]rivileged and
 5    confidential” and “[a]ttorney work product.” Doc. 335 at 13-46. In addition, Bard’s
 6    internal policies state that communications between Bard’s legal counsel and its
 7    employees are to be kept confidential, as are documents created in anticipation of
 8    litigation. Doc. 319-2 at 2, ¶ 5.
 9           The Court concludes that Bard’s internal distribution of the Report to 12
10    employees did not substantially increase the opportunity for Plaintiffs or others outside of
11    Bard to obtain the Report. Bickler, 266 F.R.D. at 384.
12                  2.     Disclosures of the Report in the Phillips trial.
13           Courts have been willing to preserve a document’s work product protection where
14    an earlier disclosure of the document was compelled. Bickler, 266 F.R.D. at 384 (citation
15    omitted); see also Shields v. Sturm, Ruger & Co., 864 F.2d 379, 382 (5th Cir. 1989)
16    (“When a party is compelled to disclose privileged work product and does so only after
17    objecting and taking other reasonable steps to protect the privilege, one court’s disregard
18    of the privileged character of the material does not waive the privilege before another
19    court.”). In Phillips v. Bard, No. 3:12-CV-344-RCJ-WGC (D. Nev. Feb. 2, 2015), the
20    Report was admitted into evidence during trial over Bard’s work product objection. See
21    Doc. 306-1 at 150-55; 159-60. Bard argues that this compelled disclosure did not amount
22    to waiver. The Court agrees.
23           Bard took reasonable steps to protect the Report’s confidential nature during the
24    Phillips trial. Bard objected to the Report’s use at trial, argued against its admission
25    during a hearing in the middle of trial, and objected again when the Report was actually
26    introduced in evidence. See Doc. 306-1 at 150-55, 159-60. The Court is not persuaded
27    by Plaintiffs’ argument that “Bard failed to timely request that [the] Report (and other
28    trial exhibits) be sealed.” Doc. 379 at 27. Bard actively opposed the use of the Report


                                                 - 16 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 17 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 19 of 79



 1    during trial and moved to seal the Report at the conclusion of the trial. Doc. 412 at 15.
 2    Bard’s compelled disclosure was not a waiver of its work product protection. Bickler,
 3    266 F.R.D. at 384; Shields, 864 F.2d at 382.
 4                 3.     Sword and shield argument.
 5          The attorney-client privilege and work product protection may not be used as both
 6    a sword and a shield. “Where a party raises a claim which in fairness requires disclosure
 7    of the protected communication, the privilege may be implicitly waived.” Columbia
 8    Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1196
 9    (9th Cir. 2001) (quotation marks and citations omitted).
10          Plaintiffs assert that Bard has selectively quoted the Report in several documents,
11    including the December 17, 2004 HHE (Doc. 306-1 at 52-56) and the January 4, 2005
12    RAP (id. at 39-50). Both the HHE and the RAP do repeat the Report’s findings that the
13    Recovery Filter was experiencing significantly higher reporting rates of adverse events
14    than comparable filters. See id. at 44, 53. The documents also convey some of the
15    Report’s limitations, such as the lack of reliable data and the need to conduct follow-up
16    research. See id. But Plaintiffs do not show how this use of the Report constitutes a
17    sword. The sword-shield rulings stand for basic fairness – a party should not be allowed
18    to use work product affirmatively to gain some advantage in litigation, and at the same
19    time withhold the work product from scrutiny by asserting the work product protection.
20    The use of data and conclusions from the Report in internal Bard documents, such as the
21    RAPs and the HHEs, does not amount to such affirmative use, and fairness therefore does
22    not demand disclosure of the full document.
23          Plaintiffs also point to representations that Bard made to “the FDA and the
24    medical community that the Recovery [Filter] failed at the same rate as competition
25    models while knowing from the Report that this was not true.” Doc. 379 at 21-22 (citing
26    Doc. 443-1 at 5-8).    For support, Plaintiffs cite an April 15, 2004 email from Dr.
27    Lehmann. Doc. 443-1 at 5-8. But this email does not support Plaintiffs’ position. At the
28    time, Dr. Lehmann could not have known from the Report that the Recovery Filter was


                                                - 17 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 18 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 20 of 79



 1    failing at higher rates than its competitors because the Report had not been created – it
 2    was not issued for another eight months. What is more, making a public statement
 3    contrary to what is contained in work product does not constitute use of the work product
 4    as a sword. The work product is not used at all in such a communication. The work
 5    product may contradict the public statement, but the sword-shield basis for waiver does
 6    not turn on impeachment value; it turns on the unfairness of using a document to make an
 7    affirmative assertion for one’s advantage while simultaneously withholding the document
 8    from scrutiny. Dr. Lehmann’s email did not do that.
 9                 4.     Crime-fraud exception.
10          The attorney-client privilege and work product protection do not apply to
11    communications made or work done in furtherance of a crime or fraud. In re Grand Jury
12    Proceedings, 87 F.3d 377, 381 (9th Cir. 1996); United States v. Zolin, 491 U.S. 554, 562-
13    63 (1989); In re Richard Roe, Inc., 68 F.3d 38, 40 n.2 (2d Cir. 1995) (work product). A
14    party that invokes the crime-fraud exception must show that: (1) “the client was engaged
15    in or planning a criminal or fraudulent scheme when it sought the advice of counsel to
16    further the scheme,” and (2) the work product was sufficiently related to and was made in
17    furtherance of the intended, or present, continuing illegality.     In re Napster, Inc.
18    Copyright Litig., 479 F.3d 1078, 1090 (9th Cir. 2007) (quotation marks and citations
19    omitted), abrogated on other grounds by Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100
20    (2009).
21          Plaintiffs argue that the crime-fraud exception can be established merely by
22    showing “reasonable cause” to believe that the legal services were used to promote an
23    unlawful scheme. Doc. 379 at 22. But the case law cited by Plaintiffs concerns grand
24    jury proceedings, and the Ninth Circuit has noted that there is reason to apply a lower
25    standard in such proceedings – which require speed and simplicity – than in civil cases.
26    In re Napster, 479 F.3d at 1094. The Ninth Circuit has held that a party in a civil case
27    must establish the crime-fraud exception by a preponderance of the evidence when
28    challenging attorney-client communications. Id. at 1094-95 (“For several reasons, we


                                               - 18 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 19 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 21 of 79



 1    conclude that in a civil case the burden of proof that must be carried by a party seeking
 2    outright disclosure of attorney-client communications under the crime-fraud exception
 3    should be preponderance of the evidence.”). Plaintiffs do not address this holding, nor do
 4    they provide reason for the Court to conclude that a different standard should apply to
 5    work product protection. The Court concludes that the preponderance of the evidence
 6    standard should be applied to this work product challenge.5
 7           In an opening footnote on this issue, Plaintiffs cite a recall of another Bard product
 8    in 1990, criminal charges brought in 1993 against Bard related to other products, two
 9    MDL proceedings against Bard, and Bard’s settlement of a qui tam lawsuit. Doc. 379 at
10    23-24 n.15. Plaintiffs provide no evidence linking these events to this case. Moreover,
11    the crime-fraud exception does not apply to past conduct. Zolin, 491 U.S. at 562-63.
12           Plaintiffs assert that Bard committed a “cover up of adverse testing, injuries, and
13    deaths associated with its filters,” which they contend is both fraudulent and criminal.
14    Doc. 379 at 24. Plaintiffs produce the following evidence: Bard learned of the first
15    reported death associated with the Recovery Filter in February 2004; in response, Bard
16    formed a Crisis Communication Team; in April 2004, a Bard executive emailed Dr.
17    Lehmann expressing concern about the Recovery Filter’s mortality rate; in July 2004,
18    Bard issued an HHE that showed the Recovery Filter had a failure rate 28 times higher
19    than other filters; the Report showed high rates of adverse events associated with the
20    Recovery Filter; and witnesses have testified about the Recovery Filter’s high rate of
21    adverse events. Id. at 24-25. Plaintiffs assert that Bard committed fraud by not reporting
22    this information to the FDA, doctors, and patients, and by failing to issue a product recall.
23           Bard presents contrary evidence and arguments. Doc. 412 at 13. Bard notes that
24
             5
               The Court finds that the four reasons given by the Ninth Circuit for adopting the
25    preponderance standard for challenges to attorney-client communications apply as well to
      work product: (1) the importance of the work product protection has been recognized
26    since Hickman v. Taylor, 329 U.S. 495 (1947); (2) the prima facie standard is not
      inconsistent with a preponderance standard; (3) Federal Rule of Evidence 104(a) applies
27    to admissibility questions regarding work product and calls for a preponderance standard;
      and (4) the problem of limited access to proof is mitigated by the possibility of in camera
28    review as well as the substantial need exception to work product protection. See In re
      Napster, 479 F.3d at 1095-96.

                                                 - 19 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 20 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 22 of 79



 1    the two deaths, which led to creation of the Crisis Communications Team, were both
 2    reported to the FDA. Doc. 319 at 32, 44. In addition, the adverse outcome rates set forth
 3    in the Report were based on adverse events in the MAUDE database, which is maintained
 4    by the FDA. Doc. 335 at 14. Bard thus asserts that FDA was fully aware of the deaths
 5    and adverse events Plaintiffs rely on for their fraud allegations. Bard also cites evidence
 6    of additional adverse-event-rate disclosures to the FDA in October 2004. Doc. 412 at 13.
 7    Bard further cites evidence that migration rates for the Recovery Filter were well below
 8    rates reported in medical literature for all IVC filters (Doc. 412 at 12), and that the overall
 9    adverse event rates for the Recovery Filter were small (id.). Finally, Bard notes that the
10    FDA, which is aware of Recovery Filter adverse event rates, has never suggested that the
11    Recovery Filter be recalled. Id. at 13.
12           Given the parties’ conflicting evidence and allegations, the Court cannot find by a
13    preponderance of the evidence that Bard engaged in fraudulent or criminal conduct.
14    Plaintiffs have failed to carry their burden of proving the crime-fraud exception.
15    IV.    Additional discovery or evidentiary hearing.
16           If the Court is inclined to reject their arguments, Plaintiffs ask for additional
17    discovery and an evidentiary hearing. The Court declines this request for two reasons.
18           First, this issue has already been litigated in many state and federal courts that
19    preceded this MDL. Thirteen court decisions have found the Report to be protected work
20    product.6 Four have found the Report subject to discovery.7 The Court does not find
21
22           6
               Alexander v. Bard, No. 3:12-CV-05187-O-BK (N.D. Tex.); Barkley v. Bard, No.
      CV2011-021250 (Ariz. Super. Ct.); Carr v. Bard, 297 F.R.D. 328 (N.D. Ohio 2014);
23    Cason v. Bard, No. 1:12-CV-01288-MHS (N.D. Ga.); Ebert v. Bard, No. 5:12-CV-
      01253-LS, 2014 WL 1632155 (E.D. Pa. Apr. 24, 2014); Jones v. Bard, No. 3:13-CV-
24    00599-K (N.D. Tex); Kilver v. Bard, No. 1:13-CV-01219-MMM-JEH (C.D. Ill.); Leus v.
      Bard, No. 13-CV-00585-W-GAF (W.D. Mo.); Peterson v. Bard, No. 3:13-CV-00528-
25    JJR-RLB (M.D. La.); Phillips v. Bard, 290 F.R.D. 615 (D. Nev. 2013) (Cobb, M.J.);
      Rackliff v. Bard, No. CV2011-021206 (Ariz. Super. Ct.); Stesney v. Bard, No. CV2012-
26    006103 (Ariz. Super. Ct.); Towlson v. Bard, No. CV2011-022334 (Ariz. Super Ct.).
27           7
              Giordano v. Bard, No. 37-2011-00069363-CU-PO-EC (Cal. Super. Ct.); Payne
      v. Bard, No. 6:11-CV-01582-ORL-37GJK (M.D. Fla.); Phillips v. Bard, No. 3:12-CV-
28    00344-RCJ-WGC (D. Nev.) (Jones, J.); Tillman v. Bard, No. 3:13-CV-00222-J-34JBT
      (M.D. Fla.).

                                                  - 20 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 21 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 23 of 79



 1    these four decisions persuasive. In one, Giordano v. Bard, the California Superior Court
 2    denied Bard’s attempt to clawback the inadvertently produced Report without providing
 3    any comment or analysis. Doc. 306 at 4-5 n.2. In two others – Tillman v. Bard and
 4    Payne v. Bard – Magistrate Judge Toomey of the Middle District of Florida applied the
 5    more rigorous “primary purpose” work product standard, which protects “documents
 6    prepared principally or exclusively to assist in anticipated or ongoing litigation.” See
 7    Doc. 443-1 at 110-132.      The fourth case, Phillips v. Bard, actually involved two
 8    conflicting decisions in Nevada Federal District Court. After briefing and a hearing,
 9    Magistrate Judge Cobb held that the Report was protected work product. See Doc. 306-1
10    at 120-24, 133, 139-141. During trial, the plaintiff in Phillips sought to place the Report
11    in evidence, Bard objected, and District Judge Jones – without the benefit of briefing –
12    overruled the objection. Id. at 152-54. Thus, the four decisions which found the Report
13    discoverable either were made without explanation, applied a different legal standard
14    than the Ninth Circuit’s “because of” test, or were made without briefing.
15           Moreover, the fact that the Report has been litigated more than 15 times in a wide
16    range of courts shows that it has been the subject to ample discovery and argument. And
17    as noted above, it was the subject of an evidentiary hearing in Alexander v. Bard, in the
18    Northern District of Texas. The plaintiff’s lawyers in that hearing are members of the
19    Plaintiffs’ Steering Committee in this MDL. See Doc. 319-2 at 7. Bard was represented
20    by the same lawyers who are representing it in this MDL. See id. at 8.
21           Given this prior litigation history, the Court cannot conclude that Plaintiffs have
22    been disadvantaged in any way by a lack of discovery or opportunity to develop their
23    arguments. See Fed. R. Civ. P. 26(b)(2)(C)(ii).
24           Second, the evidence the Court has considered in making this decision does not
25    suggest that an evidentiary hearing is needed. The testimony of Passero and Lehmann is
26    consistent with the documentary evidence. Plaintiffs have presented no evidence that
27    causes the Court to think this is a difficult evidentiary issue requiring in-person
28    credibility determinations. In short, this is not a close question. The Court therefore will


                                                 - 21 -
      Case 2:15-md-02641-DGC Document 699 Filed 02/11/16 Page 22 of 22
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 24 of 79



 1    deny Plaintiffs’ request for additional discovery and an evidentiary hearing. There are
 2    more relevant and productive tasks to be completed in this MDL.
 3    V.    Effect of this ruling on prior rulings in other cases.
 4          The parties agree that this Court’s ruling should not affect any prior rulings on this
 5    issue in other cases. See Docs. 306 at 21-23; 379 at 29-30. The Court agrees. This
 6    ruling shall operate prospectively only, and shall apply in all MDL cases where the issue
 7    has not previously been decided.
 8    VI.   Conclusion.
 9          The Court finds that Bard will suffer specific prejudice or harm if Plaintiffs are
10    permitted to use a Report entitled to work product protection in discovery or at trial.
11    Bard has shown good cause for a protective order. San Jose Mercury News, 187 F.3d at
12    1103; Phillips, 307 F.3d at 1210-11.
13          IT IS ORDERED:
14          1.     Defendants’ motion for a protective order (Doc. 306) is granted. Dr. John
15    Lehmann’s December 15, 2004, report is protected work product pursuant to Federal
16    Rule of Civil Procedure 26(b)(3). Plaintiffs may not use or rely on the report in any
17    pending or future case in this MDL. This order shall not affect any transferor courts’
18    previous orders regarding the discoverability or use of Dr. Lehmann’s report.
19          2.     Defendants’ unopposed motion to seal (Doc. 413) is granted. The Clerk is
20    directed to accept for filing under seal the document lodged on the Court’s docket as
21    Doc. 414.
22          Dated this 11th day of February, 2016.
23
24
25
26
27
28


                                                - 22 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 1 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 25 of 79



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    IN RE: BARD IVC FILTERS                              MDL No. 15-2641 PHX DGC
      PRODUCTS LIABILITY LITIGATION
10
      This Order Relates to: All Actions
11
12
13           This dispute concerns documents withheld from discovery under the attorney-
14    client privilege and the work-product doctrine by Defendants C.R. Bard, Inc. and Bard
15    Peripheral Vascular, Inc. (“Bard”).       Plaintiffs challenge a substantial number of
16    documents on Bard’s privilege log. Plaintiffs sampled 307 documents on the log, which
17    represents five percent of the total. After meeting and conferring, the parties reached
18    agreement on all but 133 of the sampled documents. The resolution of this discovery
19    dispute will be used to guide the parties as they attempt to resolve the overall privilege
20    dispute in this multi-district litigation (“MDL”).
21           On March 25, 2016, Plaintiffs moved to compel production of the 133 disputed
22    documents. Doc. 1214. On March 31, 2016, the Court held a third case management
23    conference where the issue was discussed (Doc. 1246), and the Court provided additional
24    guidance in the ensuing case management order (Doc. 1319 at 5-6). The issues have now
25    been fully briefed (Docs. 1476, 1590, 1976, 2219, 2222), and the Court heard oral
26    arguments on June 21, 2016. The Court has also reviewed the representative sample
27    documents submitted by the parties. For the following reasons, the Court will grant in
28    part and deny in part Plaintiffs’ motion to compel.
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 2 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 26 of 79



 1    I.     Choice of Law.
 2           The parties agree that the work-product doctrine is governed by federal law, but
 3    disagree on which law should govern the attorney-client privilege. The parties’ briefing
 4    suggests four possibilities: (1) generally applicable common law, (2) Arizona law,
 5    (3) New Jersey law, or (4) the law of each transferor district.
 6           A.     Choice of Law Approaches.
 7           Federal Rule of Evidence 501 provides that “in a civil case, state law governs
 8    privilege regarding a claim or defense for which state law supplies the rule of decision.”
 9    Fed. R. Evid. 501. “Rule 501, however, does not tell us which state law the forum state
10    should apply.” KL Grp. v. Case, Kay & Lynch, 829 F.2d 909, 918 (9th Cir. 1987).
11    Commentators have suggested several methods of resolving this choice-of-law issue:
12    (1) use the privilege law of the state whose substantive law provides the rule of decision;
13    (2) apply the privilege law of the state in which the federal court sits; or (3) apply the
14    conflict-of-law doctrine of the state in which the federal court sits. Id. (citing 23 C.
15    Wright & K. Graham, Jr., Federal Practice and Procedure § 5435, at 865-69 (1980); 2
16    Weinstein’s Federal Evidence § 501[02] (1986)).
17           The issue is complicated in the MDL context, where cases originate in many
18    different states. In In re Yasmin and Yaz (Drospirenone) Marketing, Sales Practices and
19    Products Liability Litigation, MDL No. 2100, 2011 WL 1375011, at *1 (S.D. Ill. Apr.
20    12, 2011), the court addressed a privilege challenge to 330 documents, a representative
21    sample of the 12,857 documents withheld as privileged. Consistent with Rule 501, the
22    Court found that “privilege matters that are relevant to an element of a claim or defense
23    for which state law supplies the rule of decision will be governed by state privilege law.”
24    Id. at *7. The court recognized that “a federal court sitting in diversity applies the choice
25    of law rules emanating from the state in which it sits,” and that, in the MDL context, “the
26    transferee court applies the choice of law rules of the state in which the transferor court
27    sits.” Id. at *4. After surveying the choice of law principles of every state, the court
28    decided to apply the “most significant relationship” test found in Restatement (Second) of


                                                  -2-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 3 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 27 of 79



 1    Conflict of Laws § 139 (Am. Law Inst. 1971). The court found that in most states, “the
 2    law of the state with the most significant relationship to the communication will govern
 3    the existence and scope of attorney-client privilege.” Id. at *9.1
 4           Other cases have adopted different approaches. See In re Vioxx Prods. Liab.
 5    Litig., MDL No. 1657, 501 F. Supp. 2d 789, 791-92 (E.D. La. 2007) (applying generally-
 6    known principles of the attorney-client privilege); In re Baycol Prods. Litig., MDL No.
 7    1431, 2003 WL 22023449, at *1-2 (D. Minn. Mar. 21, 2003) (applying the choice-of-law
 8    rules of the state where the transferee court sits); U.S. Surety Co. v. Stevens Family Ltd.,
 9    No. 11-C-7480, 2014 WL 902893, at *1 (N.D. Ill. Mar. 7, 2014) (applying the privilege
10    law of state that supplies the substantive rule of decision).
11           After considering these various approaches, the Court agrees with Yasmin, which
12    looked to the transferor states’ choice of law rules to determine which privilege law to
13    apply. This approach comports with the Supreme Court’s instruction that federal courts
14    should look to state conflict laws as well as substantive laws. See Klaxon Co. v. Stentor
15    Elec. Mfg. Co., Inc., 313 U.S. 487, 496-97 (1941). The Court also agrees with Yasmin’s
16    selection of the Restatement’s most significant relationship test as best representative of
17    the choice of law rules applied by the various states. 2011 WL 1375011, at *7. The
18    parties also agree. Docs. 1476 at 6; 1590 at 2. Thus, the Court will use Restatement
19    § 139 to identify the privilege law to be applied in this case.
20           B.     Section 139 Analysis.
21           Part 1 of § 139 provides: “Evidence that is not privileged under the local law of
22    the state which has the most significant relationship with the communication will be
23    admitted, even though it would be privileged under the local law of the forum, unless the
24    admission of such evidence would be contrary to the strong public policy of the forum.”
25
             1
                The court also concluded that cases filed directly in the MDL pursuant to its
26    direct-filing order should be treated “as if they were transferred from a judicial district
      sitting in the state where the case originated.” 2011 WL 1375011, at *5-6. This
27    approach comports with the fourth case management order in this MDL. See Doc. 1485
      at 3-4. Thus, directly-filed cases in this MDL will be treated as if they were transferred
28    from the forum where the case otherwise would have been filed – typically, the state
      where the plaintiff resides or where the Bard filter was implanted.

                                                   -3-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 4 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 28 of 79



 1    Restatement (Second) of Conflict of Laws § 139 (Am. Law Inst. 1971). Part 2 provides:
 2    “Evidence that is privileged under the local law of the state which has the most
 3    significant relationship with the communication but which is not privileged under the
 4    local law of the forum will be admitted unless there is some special reason why the forum
 5    policy favoring admission should not be given effect.” Id. Thus, § 139 applies only
 6    when the privilege law of the forum differs from that of the state with the most significant
 7    relationship to the allegedly privileged communication.
 8           To determine which state has the most significant relationship, Comment e to
 9    § 139 provides this guidance:
10           The state which has the most significant relationship with a communication
11           will usually be the state where the communication took place, which, as
             used in the rule of this Section, is the state where an oral interchange
12           between persons occurred, where a written statement was received or where
13           an inspection was made of a person or thing. . . . The state where the
             communication took place will be the state of most significant relationship
14           in situations where there was no prior relationship between the parties to
             the communication. If there was such a prior relationship between the
15
             parties, the state of most significant relationship will be that where the
16           relationship was centered unless the state where the communication took
             place has substantial contacts with the parties and the transaction.
17
18    Id.
19           In the case of written communications (the only kind of communication at issue in
20    this order), the comment suggests that the state where the communication was “received”
21    has the most significant relationship. This suggestion, made by the ALI in 1971, is
22    problematic in a day of electronic communications. Email communications – which
23    represent most of the communication at issue in this motion – usually go back and forth
24    between the communicating parties several times in a single email string, resulting in
25    virtually everyone being the “receiving” party for at least some of the communications.
26    Email communications can also be “received” by many people in many states
27    simultaneously. Thus, it may be impossible to determine which party “received” the
28    communication. Commentators have noted this difficulty with the Comment e approach.


                                                 -4-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 5 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 29 of 79



 1    See Graham C. Lilly & Molly Bishop Shadel, When Privilege Fails: Interstate Litigation
 2    and the Erosion of Privilege Law, 66 Ark. L. Rev. 613, 643 (2013) (“determining the
 3    state with the ‘most significant relationship’ may prove problematic with electronic
 4    communication”).
 5           This case provides an apt example. The first communication at issue in this
 6    motion (Log 2, Control 809) is just over one page long, and yet it includes an initial email
 7    between two people on July 15, 2005; a response copied to three more people on July 17,
 8    2005; a forwarding of the email to still another person on July 18, 2005; and a response
 9    from the recipient of the forwarded email that is addressed to five new individuals and
10    copied to one new individual, in addition to those already in the email chain. Three
11    communications, among a total of 12 people, over the course of four days render it
12    virtually impossible to determine where this communication was “received.” To make
13    matters more difficult, the parties have not provided the Court with the roles and
14    locations of many of the people on this email, and this is just one of dozens the Court
15    must review. Many of the documents at issue in this motion include the same kind of
16    back-and-forth among many persons over the course of several days.
17           The Court concludes that it would make little sense to find that the state with the
18    most significant relationship – and therefore the applicable privilege law – varies from
19    email to email, or maybe even within a single email string, depending on whom happens
20    to be copied and whom the Court deems to be the primary recipient. The Court finds that
21    the “received” test for written email communication is simply not workable in this case.2
22           The Court need not dwell longer on this issue, however, because the other part of
23    Comment e suggests that if the parties to the communication in question had a prior
24    relationship, then the state where that relationship was “centered” will usually be the state
25    with the most significant relationship. This approach provides a workable solution for
26    this case. The communications in question appear primarily to be among Bard in-house
27
             2
               The Court notes that Comment e says the place where the written communication
28    is received will “usually” be the state with the most significant relationship, leaving room
      for other approaches.

                                                  -5-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 6 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 30 of 79



 1    lawyers, based at C.R. Bard headquarters in New Jersey, and managers and employees of
 2    Bard Peripheral Vascular (“BPV”), located in Arizona. The subject of this litigation is
 3    the design and performance of filters made and sold by BPV, as well as the marketing
 4    and compliance efforts of BPV. Thus, although lawyers and paralegals for Bard may be
 5    based in New Jersey, it appears their client for purposes of these communications, as well
 6    as the subject of their communications, is primarily BPV and its activities in Arizona.
 7           This appearance is confirmed by the evidence. BPV is a wholly-owned subsidiary
 8    of C.R. Bard. Doc. 2219-1 at 2, ¶ 3. BPV is headquartered in Arizona, id., and “is the
 9    company that was and is primarily responsible for all activities related to” the filters at
10    issue in this case, id., ¶ 4.
11           From its headquarters in Tempe, Arizona, [BPV] had and continues to have
             principal responsibility in designing the filters, testing the filters, directing
12
             the manufacturing of the filters, developing contents of the instructions for
13           use that accompanies the filters, communicating with the FDA regarding
             the filters, developing marketing material for the filters, training the sales
14           force regarding interacting with physicians about [the] filters, developing
15           written communications to physicians related to the filters, developing and
             maintaining a quality and post-market surveillance system regarding the
16           filters, and deciding when each new generation of filter is first marketed
17           and the previous filter stops being marketed.

18    Id., ¶ 5. BPV is responsible for managing its own day-to-day operations. Doc. 2219-2 at
19    3-4. C.R. Bard is responsible for setting “corporate quality standards or guidance[] that
20    the divisions would need to follow at a global level,” id. at 4, but the divisions act as
21    “their own business that reports back up to Bard corporate or C.R. Bard,” id. at 5. C.R.
22    Bard’s legal department acts as “a full functioning legal department” covering “[a]ll
23    matters of legal breadth,” and the legal work for BPV. Id. at 6.
24           Given these facts, and the reality that lawyers advise clients on the clients’
25    activities and issues, not the lawyers’ activities and issue, the Court concludes both that
26    there was a preexisting relationship between the Bard in-house lawyers and BPV, and
27    that the relationship can most accurately be described as “centered” in Arizona. That is
28    where products are developed, marketing materials are written, FDA communications


                                                   -6-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 7 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 31 of 79



 1    originate, training occurs, testing is done, and legal advice is needed, received, and acted
 2    upon.
 3            The authors of the law review article cited above reach a similar conclusion. They
 4    note that “[s]ince privileges primarily benefit their holders – such as a client or patient –
 5    identifying the holder should be an important indication of which state has the most
 6    significant relationship to the communication.” Lilly & Shadel, 66 Ark. L. Rev. at 649.
 7    The privilege holder’s “affiliation with competing states is of paramount importance” and
 8    “should be a primary factor in determining which state has the most significant
 9    relationship to a communication.” Id.
10            The Court concludes that the preexisting relationship between the parties to the
11    communications at issue in this case was centered in Arizona, and that Arizona therefore
12    has the most significant relationship to the communications.3 As a result, the Court will
13    apply the privilege law of Arizona. Because Arizona also is the forum where this Court
14    is located, the Court need not further apply the conflict resolution principles set forth in
15    parts 1 and 2 of § 139.4
16            C.    Plaintiffs’ Arguments.
17            Plaintiffs argue that New Jersey is the state with the most significant relationship
18    to the communications, but the evidence does not support this conclusion. It is true that
19    C.R. Bard’s corporate center, including its legal department, is located in New Jersey.
20
              3
               Comment e says the state of the preexisting relationship controls “unless the state
21    where the communication took place has substantial contacts with the parties and the
      transaction.” Restatement § 139, cmt. e. Because the state where the communication
22    took place is so difficult to identify given the nature of the electronic communications at
      issue, the Court does not view this part of the comment as helpful or controlling.
23
              4
               The Court notes that if the Court adopted Plaintiffs’ argument that New Jersey
24    has the most significant relationship, and if New Jersey privilege law provided that a
      particular communication was not privileged, the Court likely would nonetheless apply
25    Arizona law if it would hold the communication privileged. Section 139(1) provides that
      the forum’s law governs if admission of the evidence in question would be contrary to the
26    strong public policy of the forum. The Court views A.R.S. § 12-2234 – the Arizona
      statute that governs the corporate attorney-client privilege – as a strong public policy.
27    The statute was passed by the Arizona Legislature and signed by the Governor in
      response to an Arizona Supreme Court decision that weakened the corporate privilege,
28    and has remained unchanged for more than 20 years. See Roman Catholic Diocese of
      Phx. v. Super. Ct., 62 P.3d 970, 974 (Ariz. Ct. App. 2003).

                                                  -7-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 8 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 32 of 79



 1    But the evidence shows that C.R. Bard was not involved in the management of day-to-
 2    day operations of BPV and, as discussed above, virtually all of the relevant conduct and
 3    events occurred at BPV. The fact that Bard’s legal department is located in New Jersey
 4    is not dispositive, particularly when the relevant client, BPV, is located in Arizona.
 5           Plaintiffs argue that “in the intra-corporate context, the parent and wholly-owned
 6    subsidiary should be treated as one entity.” Doc. 2222 at 4. Plaintiff cite Teleglobe
 7    Communications Corp. v. BCE Inc., 493 F.3d 345 (3d Cir. 2007), but that case addressed
 8    the effect of disclosing an otherwise privileged attorney-parent communication to the
 9    parent’s subsidiary, see id. at 369-74. It did not address the complicated choice-of-law
10    issue presented in this case.
11           Plaintiffs argue that “it is reasonable to presume that Bard’s lawyers relied on New
12    Jersey law” when advising BPV. Doc. 2222 at 4-5. The Court does not agree. Plaintiffs’
13    own cases suggest that lawyers typically apply the laws of their client’s state when
14    providing guidance. See, e.g., Compuware Corp. v. Moody’s Investors Servs., Inc., 222
15    F.R.D. 124, 133 (E.D. Mich. 2004) (holding that New York company’s lawyers advising
16    on privilege “surely relied on the protections of New York law”).
17           Plaintiffs assert that Bard’s litigation counsel never mentioned Arizona law in the
18    parties’ meet and confer process, involving “claims going back several years” in related
19    cases. Doc. 2222 at 5. While this may support an estoppel argument, which Plaintiffs
20    have not made, it is does not address the choice of law issue.
21           Plaintiffs assert that Bard “is hardly a major employer in Arizona” and that BPV
22    “does not specifically market in Arizona, has no retail locations here, and some of its
23    products including IVC filters are manufactured elsewhere.” Doc. 2222 at 5. But
24    Plaintiffs do not dispute that BPV is an Arizona corporation with its principal place of
25    business here.    The relevant question is not the significance of BPV’s presence in
26    Arizona, but where the relationship between BPV and its lawyers was centered. For
27    reasons discussed above, the Court concludes that the relationship was centered in
28    Arizona, the location of the activities for which the legal advice was provided.


                                                  -8-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 9 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 33 of 79



 1    II.   Legal Standard.
 2          A.     Attorney-Client Privilege.
 3          The attorney-client privilege “is rigorously guarded to encourage full and frank
 4    communications between attorneys and their clients and thereby promote broader public
 5    interests in the observance of law and the administration of justice.” State v. Sucharew,
 6    66 P.3d 59, 64, ¶ 10 (Ariz. Ct. App. 2003) (citing State v. Towery, 920 P.2d 290, 299 n.6
 7    (Ariz. 1996) (internal quotation marks omitted)). “The privilege belongs to the client and
 8    encompasses communication between the attorney and client made in the course of the
 9    attorney’s professional employment.” Id. (citing State v. Holsinger, 601 P.2d 1054, 1058
10    (Ariz. 1979)). “The burden of showing the relationship, the confidential character of the
11    communication, and other necessary facts, is that of the party claiming the privilege.”
12    State v. Sands, 700 P.2d 1369, 1374 (Ariz. Ct. App. 1985) (citation omitted).
13          In Arizona, the corporate attorney-client privilege is codified at A.R.S. § 12-2234:
14          A.     In a civil action an attorney shall not, without the consent of his
                   client, be examined as to any communication made by the client to
15
                   him, or his advice given thereon in the course of professional
16                 employment.       An attorney’s paralegal, assistant, secretary,
                   stenographer or clerk shall not, without the consent of his employer,
17                 be examined concerning any fact the knowledge of which was
18                 acquired in such capacity.
19          B.     For purposes of subsection A, any communication is privileged
                   between an attorney for a corporation, governmental entity,
20                 partnership, business, association or other similar entity or an
21                 employer and any employee, agent or member of the entity or
                   employer regarding acts or omissions of or information obtained
22                 from the employee, agent or member if the communication is either:
23                 1.     For the purpose of providing legal advice to the entity or
                          employer or to the employee, agent or member.
24
                   2.     For the purpose of obtaining information in order to provide
25                        legal advice to the entity or employer or to the employee,
26                        agent or member.

27          C.     The privilege defined in this section shall not be construed to allow
                   the employee to be relieved of a duty to disclose the facts solely
28                 because they have been communicated to an attorney.


                                                 -9-
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 10 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 34 of 79



 1    “Based on its express terms, the statute protects from disclosure communications between
 2    a corporation’s attorney – or his ‘paralegal, assistant, secretary, stenographer or clerk’ –
 3    and ‘any employee, agent or member of the entity or employer regarding acts or
 4    omissions of or information obtained from the employee agent or member’” if it is “‘[f]or
 5    the purpose of obtaining information in order to provide legal advice to the entity or
 6    employer or to the employee, agent or member.’” Salvation Army v. Bryson, 273 P.3d
 7    656, 662-63 (Ariz. Ct. App. 2012) (citations omitted).
 8           B.      Work-Product Doctrine.
 9           “Ordinarily, a party may not discover documents and tangible things that are
10    prepared in anticipation of litigation or for trial by or for another party or its
11    representative (including the other party’s attorney, consultant, surety, indemnitor,
12    insurer, or agent).” Fed. R. Civ. P. 26(b)(3)(A). Courts in the Ninth Circuit use the
13    “because of” test to determine whether dual-purpose documents were prepared in
14    anticipation of litigation:
15           In circumstances where a document serves a dual purpose, that is, where it
             was not prepared exclusively for litigation, then the “because of” test is
16
             used. Dual purpose documents are deemed prepared because of litigation if
17           in light of the nature of the document and the factual situation in the
             particular case, the document can be fairly said to have been prepared or
18           obtained because of the prospect of litigation. In applying the “because of”
19           standard, courts must consider the totality of the circumstances and
             determine whether the document was created because of anticipated
20           litigation, and would not have been created in substantially similar form but
21           for the prospect of litigation.

22    United States v. Richey, 632 F.3d 559, 567-68 (9th Cir. 2011) (quotation marks and
23    citations omitted). The party invoking work-product protection bears the burden of
24    proof. Conoco Inc. v. U.S. Dep’t of Justice, 687 F.2d 724, 728 (9th Cir. 1982).
25    III.   Application.
26           The parties have identified several categories of documents that are in dispute, and
27    have submitted for in camera review a binder of sample documents selected by the
28    parties (see Doc. 1319) and a matrix addressing the samples. The categories have been


                                                 - 10 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 11 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 35 of 79



 1    identified by Plaintiffs, and are described in a letter dated April 4, 2016, from Plaintiffs’
 2    counsel to Bard’s counsel.     See Doc. 1476-3.      This order will follow the category
 3    numbering from the letter.
 4           A.     Category 1a.
 5           Plaintiffs’ first category involves communications “where Defendants have failed
 6    to establish [that] the communication evidences a request made to or from a lawyer for
 7    the purpose of obtaining or providing legal advice of the lawyer,” specifically, “[e]ntries
 8    where non-attorney employees are alleged to have given legal advice independent of a
 9    lawyer.” Doc. 1476-3 at 2. Plaintiffs make three general arguments: (1) there is no
10    lawyer involved in the communications; (2) Bard has failed to provide facts suggesting
11    how the matter being discussed is of legal importance; and (3) any privilege that may
12    have attached was waived by the presence of a third party.
13           Arizona’s corporate attorney-client privilege protects a communication by an
14    attorney’s “paralegal, assistant, secretary, stenographer or clerk” if it would otherwise be
15    privileged. A.R.S. § 12-2234(A), (B); see also Salvation Army, 273 P.3d at 662-63. To
16    be protected, a communication must be made for the purpose of providing legal advice or
17    obtaining information to provide legal advice. A.R.S. § 12-2234(B)(1), (2). The fact that
18    a communication includes a party’s agent does not destroy the privilege. A.R.S. § 12-
19    2234(B); Salvation Army, 273 P.3d at 662-63.
20           Bard provided an affidavit from Candace Camarata, who serves as Bard’s assistant
21    general counsel for litigation.5 The affidavit establishes the following. Bard’s Law
22    Department routinely provides BPV’s employees with legal advice, including advice
23    about ongoing litigation.     Doc. 1476-9 at 2, ¶¶ 2-3.      Bard’s lawyers often utilize
24    paralegals, referred to as either a “Litigation Manager” or a “Trademark Manager,” to
25    facilitate these communications. Id., ¶ 3. Due to Bard’s size, these messages must often
26
             5
                Plaintiffs object to the Court’s reliance on Ms. Camarata’s affidavit because she
27    lacks personal knowledge of any communications to which she was not a party. The
      Court views Ms. Camarata’s affidavit as attesting to procedures of Bard’s Law
28    Department in general, such as the general types of legal advice given and how paralegals
      are utilized by in-house counsel. Ms. Camarata has personal knowledge of these facts.

                                                 - 11 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 12 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 36 of 79



 1    be forwarded to others within the company who need the information to perform their
 2    jobs. Id. at 3. ¶ 7.
 3           The parties have provided the Court with five Category 1a documents. Each
 4    communication involves at least one Bard paralegal.
 5           The first disputed Category 1a communication – Log 2, Control 809 – is an email
 6    string containing four separate messages. In the first message, an employee emails a
 7    litigation paralegal about a pending case.          The paralegal responds, while adding
 8    additional legal personnel, including another paralegal and an in-house lawyer. The
 9    paralegal asks the initial author of the email to forward her message to other individuals
10    in the author’s department. The message is then forwarded twice, and a consultant is
11    copied on the final message. The consultant, Richard Bliss, is a former Bard employee
12    who worked full time at BPV in Arizona under a consulting contract, serving as Head of
13    Quality and Regulatory while Bard searched for a permanent employee to fill that
14    position. Doc. 1476-8 at 3, ¶ 5. The Court concludes that Bliss constituted an agent
15    within the meaning of § 12-2234(B).            Because this email string consists of
16    communications between Bard employees or agents and a paralegal, concerning ongoing
17    litigation, the Court concludes that it falls within the protection of A.R.S. § 12-2234.
18    Salvation Army, 273 P.3d at 662-63 (“the statute protects from disclosure
19    communications between a corporation’s attorney – or his paralegal, assistant, secretary,
20    stenographer or clerk – and any employee, agent or member of the entity or employer . . .
21    [f]or the purpose of obtaining information in order to provide legal advice to the entity or
22    employer or to the employee, agent or member.”) (quotation marks omitted).
23           Log 6, Control 8 consists of two cells from a larger spreadsheet apparently
24    tracking specific complaints regarding Bard filters. The cells include a “comments”
25    section in which various employees make dated entries regarding facts or events related
26    to the complaint. Bard redacted two entries that reflect communications from paralegals
27    regarding litigation and investigation of a complaint. Because the redacted portions
28    contain internal communications from Bard’s legal personnel, the Court concludes that


                                                 - 12 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 13 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 37 of 79



 1    they are protected by Arizona’s attorney-client privilege.
 2           Upon review of the other Category 1a documents – Log 6, Control 193; Log 3,
 3    Control 3184; and Log 3, Control 2244 – the Court concludes that they are privileged
 4    under the Arizona statute. They reflect communications to or from Bard paralegals
 5    seeking information needed for legal advice. The Court therefore denies Plaintiffs’
 6    motion to compel production of documents in Category 1a.
 7           B.     Category 1b.
 8           Plaintiffs’ second category involves communications “where Defendants have
 9    failed to establish the communication evidences a request made to or from a lawyer for
10    the purpose of obtaining or providing legal advice of the lawyer,” including “[e]ntries
11    where both the author and recipient are non-lawyers and Defendants” failed to provide
12    key information, such as the lawyer asked to provide legal advice, the legal purpose for
13    which the lawyer was consulted, or why disclosure to a non-lawyer was necessary to
14    fulfill that purpose. Doc. 1476-3 at 2.
15           Plaintiffs challenge the Category 1b documents on many of the same grounds as
16    the Category 1a documents. These communications all generally involve a paralegal, as
17    in Category 1a. The Court concludes that two communications – Log 3, Control 2295,
18    and Log 4, Control 29 – are privileged for the reasons discussed above in Category 1a.
19    They reflect communications to or from Bard paralegals seeking information needed for
20    legal advice. See Salvation Army, 273 P.3d at 662-63.
21           Defendants produced the email at Log 3, Control 3028, but not the attached
22    memorandum. The Court rejects Plaintiffs’ argument that the privilege does not apply
23    because the memorandum would not “be deemed a traditionally legal document.” The
24    memorandum is addressed to two Bard lawyers, and two others at BPV, and reports on
25    reviews of literature, data bases, and other sources to obtain information regarding risks
26    and complications of particular filters. It also includes a list of known risks. The
27    information contained in the memorandum clearly is of a type that lawyers would
28    consider in advising the company on legal risks, and the Court finds that the


                                                 - 13 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 14 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 38 of 79



 1    memorandum is covered by Arizona’s attorney-client privilege. A.R.S. § 12-2234(B).
 2           Log 6, Control 191 is a communication between an ESI vendor and Bard
 3    employees regarding ESI searches to be done on behalf of Bard’s outside counsel in this
 4    case, for witnesses that have been mentioned in motions in this case. It is a document
 5    prepared in connection with ongoing litigation, and is protected work product. Fed. R.
 6    Civ. P. 26(b)(3)(A). As the Court has noted in a previous order, the fact that a document
 7    is prepared by non-lawyers and does not include legal advice does not mean that it was
 8    not prepared in anticipation of litigation for purposes of Rule 26(b)(3)(A). Doc. 699 at 8.
 9           Log 3, Control 57 contains redactions in an email chain. The Court has reviewed
10    the redacted communications. They include a request for legal advice from an in-house
11    attorney and the attorney’s response, and are privileged.
12           The Court denies Plaintiffs’ motion to compel as it pertains to Category 1b.
13           C.     Category 2.
14           This category involves communications that do not show “that any legal advice
15    was given or requested. In other words, where Defendants have failed to establish that a
16    lawyer was being asked to act as a lawyer – giving advice with respect to the legal
17    implications of a proposed course of conduct.” Doc. 1476-3 at 2.
18           With respect to Log 2, Control 403, the redacted portion of the email was from
19    Donna Passero, one of Bard’s in-house lawyers. The redacted email language, and the
20    attachment that was withheld, include communications to and from Ms. Passero
21    regarding directions given to Bard sales representatives on statements they could or could
22    not make in their sales activities. Such communications have important legal implication
23    for Bard, and the communication is privileged.
24           Log 3, Control 1697 is a redacted email to Tom Conniff, one of Bard’s in house
25    lawyers. It concerns terms of an agreement being drafted, and is privileged.
26           With respect to Log 6, Control 65, Bard states that it has previously produced the
27    cover email but not the attachment.      The attachment is a spreadsheet titled “Trade
28    Complaints Tracker.” It contains a number of rows and columns, including a column


                                                 - 14 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 15 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 39 of 79



 1    titled “Status Summary: (Briefly Describe).” This column sometimes includes questions
 2    from specific Bard personnel, as denoted by their initials, to other individuals, also
 3    denoted by their initials. Some of the communications in this column are to or from in-
 4    house attorney Gina Dunsmuir. Bard’s arguments with respect to this document do not
 5    attempt to show that entire spreadsheet is privileged or created for a privileged purpose.
 6    The portions that reflect internal communications to or from counsel appear to be
 7    privileged, but not other portions that reflect facts such as event dates, identities of
 8    competitors, and event summaries. Nor does the Court find that descriptions of counsel’s
 9    communications with persons outside of Bard are privileged (such as event 3d, column
10    titled “Event Summary”). If Bard has withheld the entire spreadsheet, it should produce a
11    redacted version that redacts only those portions reflecting privileged communications.6
12           Log 3, Control 1694 is an email from outside counsel attaching a draft letter to
13    opposing counsel relating to contract negotiations. The email requests feedback on the
14    letter, and a response provides feedback. The communications are privileged.
15           Log 2, Control 741 is a communication between BPV personnel and at least two
16    Bard lawyers, Gary Mitchell and Gina Dunsmuir. These communications involve legal
17    advice or the obtaining of information in order to provide legal advice.        They are
18    privileged.
19           The Court concludes that the four communications in Category 2 are protected by
20    the attorney-client privilege. The fifth document – Log 6, Control 65 – is only protected
21    to the extent it contains communications covered by the privilege, but not otherwise, and
22    unprivileged portions should be produced. The Court therefore grants in part and denies
23    in part Plaintiffs’ motion to compel as it pertains to Category 2.
24           D.       Category 3.
25           Category 3 involves “[e]ntries where a business purpose would have provided a
26    sufficient cause for the communications.” Doc. 1476-3 at 2. For the attorney-client
27    privilege to attach, the communication must have been for the purpose of providing legal
28
             6
                 Bard did not invoke the work-product doctrine as to this document.

                                                  - 15 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 16 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 40 of 79



 1    advice or for obtaining information in order to provide legal advice.                  A.R.S. § 12-
 2    2234(B).
 3           The Court already concluded that Log 2, Control 403 is privileged. Three of the
 4    remaining four communications also are clearly privileged. Log 3, Control 334 is a
 5    communication redacted to remove advice received from Bard’s legal department. Log
 6    2, Control 794 communicates legal advice of Donna Passero, one of Bard’s in-house
 7    lawyers. Log 5, Control 203 conveys information to Ms. Passero, a lawyer, from Dr.
 8    Richard Lehmann, Bard’s consultant retained by the legal department, regarding a patient
 9    death. Each of these communications involves either the relaying of legal advice or the
10    providing of information to in-house attorneys in connection with risks faced by the
11    company. A.R.S. § 12-2234(B). The attorney-client privilege applies.
12           The fifth document, Log 1, Control 115, is a communication from Dr. Lehmann, a
13    consultant retained by Bard’s legal department. The Court has previously found that the
14    legal department retained Dr. Lehmann in 2004 in anticipation of litigation after Bard
15    received notice of adverse events associated with the Recovery Filter. Doc. 699 at 5.
16    The communication concerns analysis performed by Dr. Lehmann in accordance with
17    Schedule A (Doc. 335 at 9) of his contract with the legal department, and Dr. Richard
18    Holcomb, another consultant to the legal department. Because Lehman and Holcomb
19    were agents of Bard in performing this work, and the result was communicated to Bard
20    attorney Donna Passero, among other Bard personnel, the Court concludes that it is
21    privileged under the Arizona statute: “any communication is privileged between an
22    attorney for [an] . . . entity . . . and any . . . agent . . . of the entity . . . [f]or the purpose of
23    obtaining information in order to provide legal advice to the entity.” A.R.S. § 12-
24    2234(B)(2).
25           The Court also finds this document protected by the work-product doctrine. As
26    noted, the Court previously held that Dr. Lehmann was retained in anticipation of
27    litigation.   Doc. 699.     Plaintiffs argue that this communication also had a business
28    purpose, but a dual purpose document is still protected if it “would not have been created


                                                      - 16 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 17 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 41 of 79



 1    in substantially similar form but for the prospect of litigation.” Richey, 632 F.3d at 567-
 2    68. The Court cannot conclude that this work would have been done in substantially the
 3    same form solely for business reasons. Nor is the Court persuaded by Plaintiffs’ citation
 4    to Phillips v. C.R. Bard, Inc., 290 F.R.D. 615, 652-53 (D. Nev. 2013). The cited pages of
 5    that case concern a different email that did not include any legal counsel. Id.
 6           The Court denies Plaintiffs’ motion to compel production of Category 3
 7    documents.
 8           E.     Category 4.
 9           This category involves “[e]ntries where in-house counsel was being asked to edit
10    or comment on non-traditional legal documents (technical, scientific, public relations,
11    management, and marketing) versus traditional legal instruments (contracts for a study,
12    retention of experts, patent applications).” Doc. 1476-3 at 2. Arizona courts have not
13    directly addressed the scope of the corporate attorney-client privilege in the context of
14    heavily-regulated industries. The Court must therefore “use its own best judgment in
15    predicting how [the Arizona Supreme Court] would decide the case,” and, in doing so,
16    “may be aided by looking to well-reasoned decisions from other jurisdictions.”
17    Takahashi v. Loomis Armored Car Serv., 625 F.2d 314, 316 (9th Cir. 1980) (citations
18    omitted).
19           In the heavily-regulated industry context, “services that initially appear to be non-
20    legal in nature, like commenting upon and editing television ads and other promotional
21    materials, could, in fact, be legal advice.” In re Vioxx Prods. Liab. Litig., 501 F. Supp. at
22    800. Some courts use the “primary purpose” standard, which protects communications in
23    which lawyers provide both legal and business services if “counsel was participating in
24    the communications primarily for the purpose of rendering legal advice or assistance.”
25    Id. at 798. Other courts employ the “because of” standard, which was developed in the
26    work-product context. Phillips v. C.R. Bard, Inc., 290 F.R.D. 615, 628 (D. Nev. 2013).
27    Regardless of which standard is employed, the Court must conduct a document-by-
28    document, fact-specific inquiry. See S.G.D. Eng’g, Ltd. v. Lockheed Martin Corp., No.


                                                 - 17 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 18 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 42 of 79



 1    CV-11-02493-PHX-DGC, 2013 WL 2297175, at *3 (D. Ariz. May 24, 2013) (adopting
 2    special master’s report and recommendation).
 3           As an initial matter, Plaintiffs argue that several documents are not privileged
 4    because they would not “be deemed a traditionally legal document.” This argument is
 5    not supported by Arizona’s corporate attorney-client privilege, which applies broadly to
 6    “any communication.” A.R.S. § 12-2234(B).
 7           Four of the five communications – Log 2, Control 293; Log 3, Control 1965;
 8    Log 3, Control 423; and Log 4, Control 4 – were made for the primary purpose of
 9    providing legal advice or assistance. Each of these communications involves a Bard
10    lawyer providing comments. Although the comments arguably serve both a business and
11    a legal purpose, they appear to be for the primary purpose of providing legal advice.
12    Log 2, Control 293, for example, involves edits by two Bard lawyers, Donna Passero and
13    Judith Reinsdorf, to a communication to the sales force. The communication concerns
14    FDA regulation and adverse events, both of which strongly implicate legal issues, as do
15    the sales force’s public representations concerning such matters.            Ms. Reinsdorf
16    specifically states that “[w]ith these edits, this email can serve as ‘legal’s approval.’” The
17    other three documents similarly involve edits of Bard’s lawyers on matters implicating
18    legal issues.
19           Plaintiffs contend that Log 3, Control 1965 cannot be privileged because Bard had
20    an independent duty to produce the documents under 21 C.F.R. § 820.100 and under
21    Bard’s own policies and procedures.        Even if this is true, it does not lead to the
22    conclusion that Plaintiffs are entitled to communications in which Bard receives legal
23    advice in the document’s preparation.
24           Log 6, Control 54 includes an email chain in which a Bard in-house attorney
25    provides comments on a letter to a doctor apparently affiliated with the Agency for
26    Health Care Research and Quality. The redacted portions of the emails are privileged, as
27    they reflect the attorney’s recommendations, and the attorney’s suggested edits to the
28    letter are privileged for the same reason. The Court cannot conclude that the attorney


                                                  - 18 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 19 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 43 of 79



 1    was merely performing a business function. Communications with an agency regarding
 2    studies of Bard products certainly could have legal implications, and review by counsel
 3    of such communications would clearly involve potential legal issues.
 4          The Court denies Plaintiffs’ motion to compel production of Category 4
 5    documents.
 6          F.     Category 5.
 7          Category five involves “[e]ntries where both the author and the recipient are non-
 8    lawyers and an attorney was merely copied on the communication.” Doc. 1476-3 at 3.
 9    Arizona’s corporate attorney-client privilege law protects communications made for the
10    purpose of providing legal advice or information in order to provide legal advice. A.R.S.
11    § 12-2234(B).
12          Four of the five communications – Log 2, Control 859; Log 2, Control 816; Log 3,
13    Control 3987; and Log 3, Control 3161 – involve communications where a lawyer is
14    involved primarily for the purpose of rendering legal advice or assistance. The redacted
15    portions of Log 2, Control 859, for example, explicitly reference revisions from
16    discussions with outside products liability counsel. Log 2, Control 816 consists of
17    internal Bard communications about draft materials to be sent to the FDA, with an in-
18    house lawyer as a party to the communications.         As the communications provide
19    information to a lawyer for the purpose of obtaining legal advice, they fall within A.R.S.
20    § 12-2234(B)(2). Log 3, Control 3987 is a draft of a communication to a regulator,
21    copied to a lawyer. Log 3, Control 3161 involves communications between Bard’s
22    lawyers and BPV personnel regarding a research grant request. These communications
23    are privileged because they involve lawyers in the preparation of documents that have
24    potential legal significance. Involving lawyers in such communications provides them
25    with the information needed to provide legal advice on the issues of legal significance.
26    A.R.S. § 12-2234(B).
27          Log 1, Control 114 is a memo from Dr. Lehmann and Richard Holcomb to Bard’s
28    medical director, copied to Donna Passero. As noted above, the Court has previously


                                                - 19 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 20 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 44 of 79



 1    found that the legal department retained Dr. Lehmann in anticipation of litigation after
 2    Bard received notice of adverse events associated with the Recovery Filter. Doc. 699 at
 3    5. The communication concerns analysis performed by Dr. Lehmann in accordance with
 4    his contract with the legal department, and Dr. Holcomb, another consultant to the legal
 5    department. Indeed, this document is closely related to Log 1, Control 115, discussed
 6    above, and includes some of the same materials. Because Lehman and Holcomb were
 7    agents of Bard in performing this work, and the result was communicated to Bard
 8    attorney Donna Passero, among other Bard personnel, the Court concludes that it is
 9    privileged under the Arizona statute: “any communication is privileged between an
10    attorney for [an] . . . entity . . . and any . . . agent . . . of the entity . . . [f]or the purpose of
11    obtaining information in order to provide legal advice to the entity.” A.R.S. § 12-
12    2234(B)(2).
13           The Court also finds this document protected by the work-product doctrine. Dr.
14    Lehmann was retained by the Bard legal department in anticipation of litigation.
15    Doc. 699. Plaintiffs argue that the communication also had a business purpose, but a dual
16    purpose document is protected if it “would not have been created in substantially similar
17    form but for the prospect of litigation.” Richey, 632 F.3d at 567-68. The Court cannot
18    conclude that this work would have been done in substantially the same form solely for
19    business reasons. Nor is the Court persuaded by Plaintiffs’ citation to Phillips, 290
20    F.R.D. at 652-53. The cited pages concern an email on a different subject that did not
21    include any legal counsel. Id.
22           The Court denies Plaintiffs’ motion to compel production of Category 5
23    documents.
24           G.      Category 6.
25           This category involves “[e]ntries describing a communication to non-lawyers and
26    attorneys seeking simultaneous review and comment.” Doc. 1476-3 at 3.                  Three of the
27    five examples do not require the Court’s attention. Plaintiffs have withdrawn their
28    challenge to Log 3, Control 809, Bard has produced Log 6, Control 251, and the Court


                                                      - 20 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 21 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 45 of 79



 1    determined above that Log 2, Control 816 is privileged.
 2           The redacted portions of Log 3, Control 175 are privileged. The redacted portions
 3    appear in an email from Judith Reinsdorf, one of Bard’s in-house lawyers, to several Bard
 4    personnel. Ms. Reinsdorf is providing substantive feedback on a plan to assess clinical
 5    issues relating to the G2 filter. Ms. Reinsdorf’s comments appear to be for the purpose of
 6    providing legal advice.
 7           The redacted portions of Log 3, Control 2099 are privileged.           The redacted
 8    portions appear in an email to Gina Dunsmuir, one of Bard’s lawyers, and others, and
 9    seek comments on draft talking points to Bard’s sales force. Communications with sales
10    force, as noted above, can have significant legal implications, as illustrated by Plaintiffs’
11    claim in this case that Bard’s sales force made misrepresentations concerning its
12    products. Because the communication solicits input from a lawyer on these issues, it falls
13    within A.R.S. § 12-2234(B).
14           The Court denies Plaintiffs’ motion to compel production of Category 6
15    documents.
16           H.     Category 7.
17           This category involves “[e]ntries that do not describe the author or recipient of the
18    communication, including attachments.” Doc. 1476-3 at 3.        Two of the five examples
19    do not require the Court’s attention. The Court found above that Log 2, Control 403 is
20    privileged, and Bard has produced Log 6, Control 330.
21           Two of the remaining three documents are clearly privileged. Log 3, Control 224
22    contains legal advice of Bard’s in-house and outside counsel.          Log 6, Control 115
23    involves talking points from Bard’s in-house counsel with respect to an earnings call that
24    will address ongoing litigation.
25           The final document, Log 3, Control 3089, is privileged. It involves an email
26    communication among Bard personnel, including both in-house and outside counsel,
27    attaching a draft document. In Category 1b, above, the Court concluded that the final
28    version of the attachment was privileged. The draft attachment is addressed to an in-


                                                 - 21 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 22 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 46 of 79



 1    house Bard lawyer, and others at BPV, and reports on reviews of literature, data bases,
 2    and other sources to obtain information regarding risks and complications of particular
 3    filters.        It also includes a list of known risks.   The information contained in the
 4    memorandum clearly is of a type that lawyers would consider in advising the company on
 5    legal risks, and the Court finds that the memorandum is covered by the attorney-client
 6    privilege.
 7               The Court denies Plaintiffs’ motion to compel production of Category 7
 8    documents.
 9               I.       Category 8.
10               This category involves “[e]ntries where a non-party is an author or listed as
11    receiving a copy of the communication so as to have waived any attorney-client privilege
12    or work product.” Doc. 1476-3 at 3. Arizona’s corporate attorney-client privilege covers
13    “any employee, agent, or member.” A.R.S. § 12-2234(B).
14               One of these examples does not require the Court’s attention. Bard has already
15    produced Log 2, Control 1220. Plaintiffs object that they cannot verify this assertion
16    because Bard has not provided a bates number for the document. Bard is directed
17    promptly to provide Plaintiffs with the bates number of the unredacted version of Log 2,
18    Control 1220 it produced.
19               The remaining four documents all appear to be privileged. Log 2, Control 502
20    involves legal communications made by paralegals similar to the examples discussed in
21    Category 1a above. The Court concluded that those and similar communications are
22    privileged. Log 3, Control 335 and Log 3, Control 326 both involve Bard’s intellectual
23    property counsel and a draft patent application.          Log 2, Control 336 passes along
24    information received from Bard’s lawyers for litigation purposes. The attorney-client
25    privilege applies to these documents unless it was waived.
26               The presence of consultants does not waive the privilege. As already noted,
27    Arizona’s corporate privilege covers communications involving a corporation’s “agents.”
28    A.R.S. § 12-2234(B). What is more, the Court concludes that the Arizona Supreme


                                                    - 22 -
      Case 2:15-md-02641-DGC Document 2813 Filed 07/25/16 Page 23 of 23
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 47 of 79



 1    Court would likely adopt the “functional equivalent” test adopted by the Ninth Circuit,
 2    which provides that consultants who act as the functional equivalent of an employee are
 3    treated as an employee for purposes of the attorney-client privilege. See United States v.
 4    Graf, 610 F.3d 1148, 1157-59 (9th Cir. 2010). Bard has provided evidence that both
 5    Richard Bliss and John Kaufmann functioned as employees. See Doc. 1476-9 at 3, ¶¶ 5,
 6    7. Under either the plain terms of A.R.S. § 12-2344(B) or the functional equivalent
 7    doctrine, the presence of consultants did not result in waiver of an otherwise privileged
 8    document.
 9           The Court denies Plaintiffs’ motion to compel as it pertains to Category 8.
10    IV.    Remaining Issues.
11           The Court expects that the parties will use this ruling as a guide to resolve
12    remaining privilege disputes. The parties shall update the Court as to their progress on
13    privilege issues in their joint submission for the next case management conference. In
14    that submission, the parties shall address whether they believe it would be helpful to
15    appoint a special master to resolve any additional privilege disputes.
16           IT IS ORDERED that Plaintiffs’ motion to compel (Doc. 1214) is granted in
17    part and denied in part as set forth above.
18           Dated this 25th day of July, 2016.
19
20
21
22
23
24
25
26
27
28


                                                  - 23 -
                     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 48 of 79




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                   U.S. District Court

                                                              DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 2/6/2017 at 3:33 PM MST and filed on 2/6/2017
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 4865(No document attached)

Docket Text:
ORDER. The Court has reviewed the parties' briefing on issues in dispute with respect to Discovery Group 1. Docs. 4503, 4505,
4608, 4639. (In the future, responses and replies shall not be filed when the parties have each stated their positions in the initial
filings, as here.) The Court concludes that limitations should not be placed on Plaintiffs' ex parte communications with treating
physicians. The Court has reviewed cases cited by both sides, and finds that the weight of recent case law disfavors such
limitations. See In re Xarelto (Rivaroxaban) Prods. Liab. Litig., MDL No. 2592, 2016 WL 915288 (E.D. La. Mar. 9, 2016); In re
Testosterone Replacement Therapy Prods. Liab. Litig., MDL No. 2545, 2016 WL 929343 (N.D. Ill. Mar. 7, 2016); In re Benicar
(Olmesartan) Prods. Liab. Litig., MDL No. 2026, 2016 WL 1370998 (D.N.J. Apr. 6, 2016). Cases imposing such limitations are older
than these recent cases and generally lack analysis in support of the limitations they impose. See, e.g., In re Chantix
(Varenicline) Prod. Liab. Litig., No. 2:09-CV-2039-IPJ, 2011 WL 9995561 (N.D. Ala. June 30, 2011); In re Ortho Evra Prod. Liab.
Litig., No. 1:06-40000, 2010 WL 320064 (N.D. Ohio Jan. 20, 2010); In re Nuvaring Prod. Liab. Litig., No. 4:08MD1964 RWS, 2009 WL
775442 (E.D. Mo. Mar. 20, 2009). The Court finds the more recent decisions persuasive. The Court will adopt the disclosure
requirements in the proposed case management order regarding ex parte communications. The Court also notes that it agrees
with the Ninth Circuit's position in Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011) ("a treating
physician is only exempt from Rule 26(a)(2)(B)'s written report requirement to the extent that his opinions were formed during
the course of treatment"). The parties have not briefed whether Goodman should apply in this MDL, but, if it does, the parties will
not be permitted to present expert opinions that were not formed in the course of treatment unless those opinions were
appropriately disclosed under Rule 26(a)(2). On another issue addressed in the briefing, the Court will not require that
Defendants question treating physicians first. For treating physicians who would be called by Plaintiffs during their case in
chief, "examination and cross-examination of a deponent proceed as they would at trial." Fed. R. Civ. P. 30(c)(1). The Court will
adopt Plaintiffs' proposed order language on depositions of treating physicians. Finally, the Court will permit the deposition of
one sales representative per case during Discovery Group 1. The Court concludes that such depositions will provide important
information for bellwether selection, but that more than one deposition is not needed before selection. The Court will not impose
the time or subject limits proposed by Defendants for the sales representative depositions. Signed by Judge David G Campbell
on 2-6-17. This is a TEXT ENTRY ONLY. There is no PDF document associated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo     jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey    rob@hbsslaw.com, ecfphx@hbsslaw.com
                         Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 49 of 79
Robert W Boatman         rwb@gknet.com, Karen.Trumpower@gknet.com, lincoln.combs@gknet.com, matt.boatman@gknet.com

Mark Stephen O'Connor         mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch       tbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Joseph Paul Michael Angelo       joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner       tab@tturner.com, jerrt@tturner.com,tiffany@tturner.com

David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com

Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com,renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark        slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside      mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon         leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm       kate.helm@nelsonmullins.com

Christopher A Seeger       cseeger@seegerweiss.com

James A Morris, Jr       jmorris@jamlawyers.com, clozano@jamlawyers.com, rflores@jamlawyers.com, sgreenberg@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly      mdaly@pbmattorneys.com

Mark R Niemeyer         niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs        lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag     dszerlag@gmail.com, wendy@pritzkerlaw.com

Charles Wade Miller       charles@hop-law.com, jchapman@hop-law.com,kay@hop-law.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris        adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro         dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Anthony J Nemo         tnemo@meshbesher.com

Andrew L Davick         adavick@meshbesher.com

Elaine T Byszewski       Elaine@hbsslaw.com, chads@hbsslaw.com, jconte@hbsslaw.com
                       Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 50 of 79
Thomas P Cartmell      tcartmell@wcllp.com, m.goldwasser@wcllp.com

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan       asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com

Michael Kevin Brown        mkbrown@reedsmith.com, vbarreto@reedsmith.com

Robert D Rowland       khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty      ymflaherty@locklaw.com, bgilles@locklaw.com,rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman       wfleishman@lchb.com, jleitnerzieff@lchb.com, kharding@lchb.com, mdecker@lchb.com

Leslie M Cronen      lcronen@bubalolaw.com, clwebb@bubalolaw.com, stucker@bubalolaw.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, jhill@motleyrice.com, mhopkins@motleyrice.com

Donald A Migliori     dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz     shorovitz@rtlaw.com, drossier@rtlaw.com, sloomis@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, jmbrooks@hdhtex.com, jreznickova@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby     ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte      rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)       lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson      mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez      ccapouellez@lopezmchugh.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)       aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Gregory N McEwen         gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll    john@thedriscollfirm.com, dawn@thedriscollfirm.com, tiffany@thedriscollfirm.com

Randi Alyson Kassan        rkassan@thesandersfirm.com

Genevieve M Zimmerman         gzimmerman@meshbesher.com, hsternquist@meshbesher.com, mbrylow@meshbesher.com

Jason P Johnston     jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 51 of 79
Joseph Jacob Zonies      jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com

Brendan J Flaherty     brendan@pritzkerlaw.com, tania@pritzkerlaw.com

Kenneth W Pearson        kpearson@johnsonbecker.com, apeterson@johnsonbecker.com

Ahmed Samir Diab        adiab@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com

T Matthew Leckman        mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Donald P McKenna, Jr       don@hwnn.com, lynne@hwnn.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg      slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg      mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Margaret Moses Branch       mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk afunk@branchlawfirm.com, ajz@meyers-flowers.com, cdb@meyers-flowers.com, kaz@meyers-flowers.com, kb@meyers-flowers.com,
ksmith@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, masstortenotices@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com, stefani@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Tara T Tabatabaie      tara@sill-law.com, ashley@sill-law.com,david@sill-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson       jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon        jpc.atty@yahoo.com

Brandee J Kowalzyk       brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner       matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Matthew E Brown        matt.brown@nelsonmullins.com
Taylor Tapley Daly      Case 1:21-cv-00053-SPW-KLD
                        taylor.daly@nelsonmullins.com                 Document 14 Filed 05/09/21 Page 52 of 79

Julia Reed-Zaic     julia@hrzlaw.com, laura@hrzlaw.com, salbers@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez        rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com

Kevin George Lohman        klohman@reedsmith.com, cspoon@reedsmith.com

Nathan Craig Van Der Veer       nate@frplegal.com, hgillis@frplegal.com

Richard Arthur Freese      rich@freeseandgoss.com, regina@freeseandgoss.com

Sheila M Bossier (Terminated)     sbossier@bossier-law.com, kthomas@bossier-law.com

Robert M Hammers, Jr        rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers      jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley        mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz      mkatz@lopezmchugh.com

John A Dalimonte       johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net

Teresa C Toriseva      justice@torisevalaw.com

Sanjay Ghosh      sanjay.ghosh@nelsonmullins.com

Clair A Montroy, III     montroylaw@verizon.net

David W Zoll      david@toledolaw.com, amy@toledolaw.com

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com, ssaephan@walkuplawoffice.com

Michael A Kelly      mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Kevin M Hara       Khara@reedsmith.com

Steven James Boranian      sboranian@reedsmith.com, drothschild@reedsmith.com

Daniel C Burke (Terminated)      dburke@bernlieb.com, twollek@bernlieb.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant       wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com
Andres F Alonso         Case 1:21-cv-00053-SPW-KLD
                      aalonso@alonsokrangle.com                      Document 14 Filed 05/09/21 Page 53 of 79

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman       rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo      hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis       mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com

Michael Brandon Smith       bsmith@cssfirm.com, gstanton@cssfirm.com, kackerman@cssfirm.com, lwheale@cssfirm.com

Stephen Grant Daniel      buck@howardnations.com, charles@howardnations.com

John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer      asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com

Laura J Baughman       lbaughman@baronbudd.com, kmoore@baronbudd.com, mhaynie@baronbudd.com

Russell W Budd      rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern     stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis      sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Jon C Conlin      jconlin@corywatson.com, ivc@corywatson.com, lstovall@corywatson.com

Jeff R Gaddy      JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM,TGILBERT@LEVINLAW.COM

Sindhu Daniel     sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis     rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations       charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, shelley@howardnations.com

Rand P Nolen       rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper        mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond (Terminated)       mbond@tautfestbond.com, acarpenter@tautfestbond.com, kbarron@tautfestbond.com

Brian A Goldstein     brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews       dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, matthewsivc@thematthewslawfirm.com, msalazar@dmlawfirm.com

H Forest Horne      hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson      janderson@klwtlaw.com

Graham B LippSmith        glippsmith@klwtlaw.com, nsmith@klwtlaw.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 54 of 79
Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, bwiginton@jacksonallenfirm.com

John H Allen, III     tallen@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro         dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, mburt@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com

Ethan L Shaw        elshaw@shawcowart.com, scole@shawcowart.com

Matthew J Riley      mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com

Jeff Seldomridge (Terminated)      jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke       mmielke@skikos.com, jtucci@skikos.com

David M Langevin        dave@westrikeback.com, kate@westrikeback.com, melanie@westrikeback.com, monal@westrikeback.com

Steven James Skikos        sskikos@skikos.com

Matthew John Skikos        mskikos@skikos.com

Jennifer A Lenze      jlenze@lkmlawfirm.com, torres@lkmlawfirm.com

Jaime E Moss        moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer       kamerrer@lkmlawfirm.com

Nathan Buttars       nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck       jonathan@lowelawgroup.com

David C DeGreeff       ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton       hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz       mschultz@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley         Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude        lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com
                          Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 55 of 79
J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght         LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca      rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr       smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

David Alexander Onstott        aonstott@murray-lawfirm.com

Matthew Paul Skrabanek         paul@psbfirm.com

Nicholas Farnolo        Nfarnolo@napolilaw.com

Jonathan Hogins      jhogins@moodyrrlaw.com, renee@moodyrrlaw.com, will@moodyrrlaw.com

Jacob Edward Levy         jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White         mwhite@grayandwhitelaw.com

Eric Roslansky     ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com

Brian E Tadtman         bet@petersonlawfirm.com

David M Peterson         dmp@petersonlawfirm.com

Nicholas Clevenger        nsc@petersonlawfirm.com, asr@petersonlawfirm.com

Shezad Malik      drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton        kbarton@gomeztrialattorneys.com

Mark C Aubuchon          mark.aubuchon@kelllampinlaw.com

William M Berlowitz        Williamb@inebraska.com

William Michael Loughran        michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams      cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson          sgreenberg@jamlawyers.com, clozano@jamlawyers.com, jmorris@jamlawyers.com, rflores@jamlawyers.com

Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, allison.brown@coloradolaw.net, krysta.hand@coloradolaw.net

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters         mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey           kay@vanweylaw.com, julie@vanweylaw.com,kerri@vanweylaw.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 56 of 79
Joshua D Christian     JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky        NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa          mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez        alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer     phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan         tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell     Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis       rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com

Steven Rotman       srotman@hausfeld.com

Andrea Layne Stackhouse         layne@shraderlaw.com, jtrigo@shraderlaw.com

Julie S Ferraro     Jferraro@Kreindler.com

Dean A Goetz        dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com

David J Guarnieri     dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner       MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost     RJTrost@TrostLaw.com, CBHancock@TrostLaw.com

Randall Troy Trost      RTTrost@TrostLaw.com, CBHancock@TrostLaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, tiffany@bertramgraf.com

Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley      liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr     scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci        treblaw@comcast.net

Michael Frederick Decker        mdecker@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Edward Blizzard       eblizzard@blizzardlaw.com, bhauer@blizzardlaw.com, mclinton@blizzardlaw.com

Rosemarie Riddell Bogdan        rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard        bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 57 of 79
Joshua Sean Kincannon         jkincannon@lomurrofirm.com, smiller@lomurrofirm.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, bkendrick@morrisbart.com, rroot@morrisbart.com

Karen Delcambre McCarthy          kmccarthy@morrisbart.com

Peter E Goss       pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick       thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III       emccarthy@rtlaw.com, irodriguez@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Kevin Meade Fitzgerald        kfitzgerald@fitz-lawgroup.com, csumner@fitz-lawgroup.com

Angela Joy Mason       angelamason@cochranfirm.com, amason@cochranfirm.com

Joseph D. Lane       JoeLane@Cochranfirm.com, JLane@Cochranfirm.com

T Aaron Stringer      aaron@lowelawgroup.com

Samuel Mason Wendt        sam@wendtlaw.com, micaela@wendtlaw.com

David L Grebel       grebel@ngklawfirm.com

Michael Stephen Kruse       kruse@ngklawfirm.com, toth@ngklawfirm.com

Peyton P Murphy       Peyton@MurphyLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Todd C Comeaux         TC@ComeauxLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Henry Shere Queener, III        Hqueener@queenerlaw.com

Amir M Kahana        amk@kahanalaw.com, katherine@kahanalaw.com, samyu@kahanalaw.com, taylor@kahanalaw.com

Bill Bradley, Jr    bbradley@bdjlaw.com, erikam@bdjlaw.com, kgruner@bdjlaw.com

James B Tuttle      jbtesq@nycap.rr.com, barbparker@nycap.rr.com

K Camp Bailey        bailey-svc@bpblaw.com, amcginnis@bpblaw.com, hsantiago@bpblaw.com

Andrew S Groher        agroher@riscassidavis.com, sstokes@riscassidavis.com

Keith L Altman      kaltman@lawampmmt.com, pharma@excololaw.com

Joseph N Williams      jwilliams@rwp-law.com, eamos@rwp-law.com, mllewellyn@rwp-law.com

William F. Blankenship, III     bill@blankenshiplaw.com, jeanette@blankenshiplaw.com

John Reily Crone      john.crone@andruswagstaff.com, jenni.mobley@andruswagstaff.com

Carlyle Glenfield Varlack, Jr     carlylevarlack@hotmail.com

Clint Reed     IVC@johnsonlawgroup.com

Matthew B Moreland        mmoreland@becnellaw.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 58 of 79
Jennifer L Crose      jcrose@becnellaw.com, jcrose@gmail.com

Kevin P Klibert      kklibert@becnellaw.com

Eugene Arthur Arbaugh, Jr      rusty@arbaughlaw.com

Andrew Edward McGraw           amcgraw@levinlaw.com, mgriffin@levinlaw.com, tgilbert@levinlaw.com

Charles T Paglialunga      chuck@phlawfirm.com, amanda@phlawfirm.com, james.humann@phlawfirm.com

Melanie K Schmickle        pharma@swmklaw.com, alyssa@swmklaw.com, melanie@swmklaw.com

Daniel P Barton      dbarton@bartonlawgroup.com, lea@bartonlawgroup.com

Robert R Luke        legal@lukefirm.com, Lindsey@lukefirm.com

Michael J Walsh       mwalsh@walshwoodard.com, cculmone@walshwoodard.com, mmartineau@walshwoodard.com

Roger W Orlando        roger@orlandofirm.com, april@orlandofirm.com, scott@orlandofirm.com

Brian D Weinstein      brian@weinsteincouture.com, service@weinsteincouture.com

Baird Brown       bairdbrownlaw@gmail.com

John Benjamin Black       bblack@sohjlaw.com

John Thomas Kirtley, III     jkirtley@lawyerworks.com, ivcfiling@lawyerworks.com, molvera@lawyerworks.com

Amy Collignon Gunn        agunn@simonlawpc.com, cgibbons@simonlawpc.com

Robert T Naumes, Jr       bnaumes@jeffreysglassman.com, jlamkin@jeffreysglassman.com

John G Simon       jsimon@simonlawpc.com

Andrew W Callahan        acallahan@flintfirm.com, brittany@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Brian Scott Katz      bkatz@flintfirm.com, nichole@brianskatz.com

Michael G Stag       mstag@smithstag.com, ilanier@smithstag.com, nmartin@smithstag.com, tcousans@smithstag.com

Merritt E Cunningham       mcunningham@smithstag.com, ilanier@smithstag.com, tcousans@smithstag.com

Jonathan M Sedgh        jsedgh@weitzlux.com, cpigot@weitzlux.com

Howard A Snyder         howard@howardsnyderlaw.com, hmartindale@gruberlawfirm.com

Daniel S Gruber       dgruber@gruberlawfirm.com, hmartindale@gruberlawfirm.com, rhernandez@gruberlawfirm.com

Anthony A Orlandi       aorlandi@bsjfirm.com, mariahy@bsjfirm.com

Joey P Leniski, Jr     joeyl@bsjfirm.com, mariahy@bsjfirm.com

Brielle Marie Hunt      bhunt@phelanpetty.com, dwood@phelanpetty.com

Michael G Phelan       mphelan@phelanpetty.com, bhunt@phelanpetty.com, dwood@phelanpetty.com

Bonnie Adele Kendrick       bkendrick@morrisbart.com

Thomas A Tarro, III      ttarro3rd@tarromarotti.com
                         Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 59 of 79
Henry Gilbert Garrard, III     hgg@bbgbalaw.com, lbp@bbgbalaw.com, tdt@bbgbalaw.com

Clifford Alan Rieders      crieders@riederstravis.com, dbueno@riederstravis.com

Basil A Adham        ivc@johnsonlawgroup.com

Mark R Nash        mark.nash@nelsonmullins.com

Josh B Wages         jbw@bbgbalaw.com, cbp@bbgbalaw.com,sws@bbgbalaw.com

James B Matthews, III        jbm@bbgbalaw.com, bb@bbgbalaw.com, btm@bbgbalaw.com

Andrew J Hill, III     ajh@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Patrick H Garrard       phg@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Larry D Helvey       lhelvey@helveylaw.com, helveylaw.legalassistant@gmail.com

Jacob Alex Flint      jflint@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Jennifer A Moore       jmoore@gminjurylaw.com, moost@gminjurylaw.com

Dustin B Herman        dherman@spanglaw.com, ecampbell@ecf.courtdrive.com, sschebek@ecf.courtdrive.com

Stuart E Scott     sscott@spanglaw.com, ecampbell@spanglaw.com, sschebek@spanglaw.com

Andrew F Kirkendall        akirkendall@kirkendalldwyer.com, cdu@kirkendalldwyer.com, rcosta@kirkendalldwyer.com

Alexander G Dwyer         adwyer@kirkendalldwyer.com, msclafani@kirkendalldwyer.com

Emily Ward Roark         emily@bryant.law, christina@bryant.law

Mark Edward Berns          berns@onderlaw.com, schoemehl@onderlaw.com

Gregory J Pals       greg@thedriscollfirm.com

Courtland Carter Chillingworth      cchillingworth@reedsmith.com

Barry JD Levy        bdl@oal-law.com, axf@oal-law.com, cas@oal-law.com

Debra J Humphrey         dhumphrey@bernllp.com, dcoffey@bernllp.com, edougherty@bernllp.com, kwan@bernllp.com, mcordner@bernllp.com

Philip M Busman        phil.busman@nelsonmullins.com, tracy.stanforth@nelsonmullins.com

Dennis Andrew Hom          dennis.hom@nelsonmullins.com

Andrew Joseph Rosenzweig          andrew.rosenzweig@nelsonmullins.com

Douglass Alan Kreis       dkreis@awkolaw.com, athane@awkolaw.com, croberts@awkolaw.com

Michael A Bottar       mab@bottarleone.com, smb@bottarleone.com, sriggi@bottarleone.com

Louis Francis Gilligan     lgilligan@kmklaw.com, mtrue@kmklaw.com

Roxell Ann Richards       rr@roxellrichards.com, Roxellrichards@gmail.com

Oluwaseun Adetoun Adeyemi           masstorts@roxellrichards.com

Mason Lee Boling         mboling@arkattorneys.com, kitty@arkattorneys.com
                        Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 60 of 79
Sean T Keith     skeith@arkattorneys.com, kitty@arkattorneys.com

Joseph J Cappelli     jcappelli@bernllp.com, dcoffey@bernllp.com, dhumphrey@bernllp.com

Kevin J Boissoneault     kboisson@gallonlaw.com, mwiltshire@gallonlaw.com

Michael D Bell      mbell@gallonlaw.com, mwiltshire@gallonlaw.com

Jonathan M Ashton       jashton@gallonlaw.com, mwiltshire@gallonlaw.com

Michael C Schafle      MSchafle@greenlegalteam.com

Peter M Merrigan       peter@sweeneymerrigan.com

Jonathan Tucker Merrigan        tucker@sweeneymerrigan.com

2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Bobby Saadian
Wilshire Law Firm PLC
3055 Wilshire Blvd., 12th Fl.
Los Angeles, CA 90010

Brian Broussard Winegar
Perdue & Kidd
510 Bering Dr., Ste. 550
Houston, TX 77057

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174
Bruce S Kingsdorf Case 1:21-cv-00053-SPW-KLD    Document 14 Filed 05/09/21 Page 61 of 79
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
811 Main St., Ste. 1700
Houston, TX 77002

Christopher J Quinn
Driscoll Firm PC
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
                     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 62 of 79
Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Dennis P Mulvihill
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801

E Terry Sibbernsen
Sibbernsen, Strigenz Law Firm - Omaha
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edna M Gray


Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
201 W 103rd St., Ste.Case
                       500   1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 63 of 79
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

Gary F Hamilton


Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101

Gerard M Parks


Gregory D Bentley
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
Reed Smith LLP - New Case    1:21-cv-00053-SPW-KLD
                       York, NY                      Document 14 Filed 05/09/21 Page 64 of 79
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
600 Vine St., Ste. 2800
Cincinnati, OH 45202

Joan Anderson


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

John A Camp
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003

Joshua R Johnson
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
W Palm Beach, FL 33402

Joshua S Whitley
Smyth Whitley
BB&T Plz.
234 Seven Farms Dr., Case
                     Ste. 2341:21-cv-00053-SPW-KLD   Document 14 Filed 05/09/21 Page 65 of 79
Charleston, SC 29492

Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Louise Greene


Lynne Bonner


Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
                   Case
Birmingham, AL 35283-0612      1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 66 of 79

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
Johnson Miner Marlow Woodward & Huff PLLC
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427

Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste. 3325
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter J Brodhead
Spangenberg Shibley & Liber LLP
1001 Lakeside Ave. E, Ste. 1700
Cleveland, OH 44114

Peter Thomas Anderson
Ashcraft & Gerel LLP Case    1:21-cv-00053-SPW-KLD
                     - Alexandria, VA                     Document 14 Filed 05/09/21 Page 67 of 79
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
Jackson, TN 38303-0539

Robert Diemer
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VA 23602

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254
                       Case 1:21-cv-00053-SPW-KLD
Roberts Clay Milling , II                                 Document 14 Filed 05/09/21 Page 68 of 79
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sarah Mangum(Terminated)


Shelia Sloan


Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103

Thomas K Herren
Herren & Adams
148 N Broadway
Lexington, KY 40507

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168

Timothy Pinegar


Timothy E Lengkeek
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
Edwardsville, IL 62025
                     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 69 of 79
Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

William S Curtiss
Earthjustice Legal Defense Fund
180 Montgomery St
Ste 1725
San Francisco, CA 94104-4209

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
      Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 70 of 79



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
      IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
 9
      Litigation,                                     CASE MANAGEMENT ORDER
10                                                    NO. 26
11
12
13
14           The Court held a tenth case management conference on July 13, 2017. The
15    conference addressed ongoing matters identified in the parties’ joint report. Doc. 6599.
16    The following matters are decided.
17           A.     Dr. Henry Deposition.
18           In order to decide whether Dr. Henry should be re-deposed, the Court must decide
19    whether the objections asserted in his first deposition were appropriate. On or before
20    July 28, 2017, the parties shall file memoranda, not to exceed 12 pages, addressing the
21    following issues: (1) Does Federal Rule of Evidence 501 apply to the privilege asserted
22    by Dr. Henry’s counsel? (2) If so, what state law supplies the rule of decision within the
23    meaning of Rule 501? (3) Does the applicable state law support the objection and
24    instruction made by Dr. Henry’s attorney? (4) Even if the instruction and objection were
25    appropriate in the normal case, does assertion of the learned intermediary defense mean
26    that the objection and instruction should not be permitted?
27
28
      Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 71 of 79



 1           B.     Proposed Deposition of Dr. Altonaga.
 2           Case Management Order No. 24 addressed fact depositions in bellwether cases:
 3    “These depositions may include Bard present or former employees only if the depositions
 4    will likely produce probative evidence that could not reasonably have been obtained
 5    during general discovery.” Doc. 5883 at 1-2. After considering the parties’ arguments,
 6    the Court concludes that the evidence Plaintiffs now seek to elicit from Dr. Altonaga
 7    could reasonably have been obtained during general discovery. Plaintiffs do not seek
 8    facts unique to any of the bellwether cases, but instead to obtain Bard information that
 9    existed at the time of the design, sale, and use of the various filters at issue in the
10    bellwether cases.    While bellwether cases had not been identified during general
11    discovery, Plaintiffs clearly understood that most of the cases in this MDL concern the
12    G2-series or Eclipse filters, and could have deposed Dr. Altonaga during general
13    discovery regarding facts related to those filters and the years in which they were offered
14    for sale. As a result, the requirement of CMO 24 is not satisfied and the Court will not
15    permit Plaintiffs to depose Dr. Altonaga as part of bellwether-case discovery.
16           C.     Communications Among Plaintiffs’ Experts.
17           The Court and parties held a discussion regarding the discoverability of
18    communications between Plaintiffs’ experts, with the Court attempting to provide some
19    guidance on its interpretation of Rule 26(b)(4). Plaintiffs shall produce communications
20    among their experts to Defendants. If Plaintiffs conclude that any such communications
21    are properly withheld, they shall provide Defendants with a privilege log that identifies
22    the specific basis on which Plaintiffs’ conclude that the communications are protected
23    under Rule 26(b). If the parties have disagreements after this production has occurred,
24    they should place a conference call to the Court for a resolution.
25           D.     Preemption Motion Briefing.
26           The Court sets the following schedule for completion of briefing on Defendants’
27    preemption motion for summary judgment:
28


                                                  -2-
      Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 72 of 79



 1                   Plaintiffs’ experts on preemption shall be disclosed by July 21, 2017;
 2                   Defense experts on preemption, if sought by Defendants and allowed by
 3                      the Court after a conference call, shall be disclosed by August 4, 2017;
 4                   Preemption experts shall be deposed by August 18, 2017;
 5                   Plaintiffs’ response to Defendants’ motion shall be filed by
 6                      September 1, 2017;
 7                   Defendants’ reply shall be filed by September 22, 2017.
 8            Defendants’ motion to seal exhibits will be briefed on the following schedule:
 9                   Defendants’ amended motion to seal shall be filed on or before July 28,
10                      2017;
11                   Plaintiffs’ response shall be filed on or before August 28, 2017;
12                   Defendants’ reply shall be filed on or before September 13, 2017.
13            E.    Class Certification Hearing.
14            The Court will allow 45 minutes per side for oral argument at the class
15    certification hearing on August 11, 2017. The Court does not expect this to be an
16    evidentiary hearing.
17            F.    Next Case Management Conference and Science Day.
18            The next case management conference will be held on October 5, 2017, at 10:00
19    a.m. The parties shall file a joint report seven days before the conference.
20            A science day will also be held on October 5, 2017. The Court will set aside two
21    hours per side for science presentations.
22            G.    Motions to Disqualify Experts.
23            Plaintiffs shall respond to the recently filed motion to disqualify Drs. Vogelzang
24    and Desai by July 28, 2017. Defendants shall file a reply by August 4, 2017. The Court
25    will endeavor to review this motion before the class certification hearing on August 11,
26    2017.
27
28


                                                  -3-
      Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 73 of 79



 1           H.     Bellwether Trial Issues.
 2           The Court and the parties discussed preparation for and scheduling of bellwether
 3    trials. The Court advised the parties that it cannot know whether bellwether trials will be
 4    possible in the first quarter of 2018 until it sees the volume and substance of the Daubert
 5    motions and motions for summary judgment to be filed in late August. The Court and
 6    parties will address the scheduling of bellwether trials on October 5, 2017.
 7           The Court advised the parties that it may be very difficult for the Court to conduct
 8    all six bellwether trials within a 12 or 18 month period, given the Court’s docket and
 9    administrative responsibilities. The Court raised the possibility of enlisting other judges
10    to try some of the bellwether cases. If such an approach were taken, the trials probably
11    could be scheduled over the course of a year or 18 months, dates could be blocked out,
12    and the other judges could be identified. The parties should address this issue in the joint
13    report to be filed before the conference on October 5, 2017.
14           The Court advised the parties of its practices regarding a final pretrial conference
15    and motions in limine. The Court also stated that it would be willing to entertain the
16    possibility of juror questionnaires.
17           I.     Other Matters.
18           The Court and parties discussed choice of law issues that might arise in the
19    bellwether cases. The Court asked the parties to discuss this issue and see if they can
20    agree on a method for briefing. It may be that such briefing needs to occur as part of the
21    summary judgment briefing, particularly since a choice of law will not be necessary
22    unless the law of the possible jurisdictions is in conflict on specific points raised in the
23    summary judgment briefing. If the parties need the Court’s guidance on this matter
24    before summary judgment briefs are filed, they may place a telephone call to the Court.
25           The Court will also require the parties to discuss bellwether summary judgment
26    motions before they are filed on August 21, 2017. The purpose of such discussion will be
27    to identify claims that Plaintiffs intend to assert in each of the bellwether cases and
28    arguments Defendants intend to make with respect to such claims. The parties should


                                                 -4-
      Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 74 of 79



 1    endeavor to focus and streamline the briefing wherever possible. If issues are to be
 2    addressed that apply to some or all of the bellwether cases, they should be briefed only
 3    once. The parties should also endeavor to make the statements of fact as efficient as
 4    possible.
 5           Dated this 14th day of July, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
      Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 75 of 79



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE DISTRICT OF ARIZONA

 8
      IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
      Litigation,                                      CASE MANAGEMENT ORDER
10                                                     NO. 27
11
12
13
14           The Court held an eleventh case management conference on October 5, 2017. The
15    conference addressed ongoing matters identified in the parties’ joint report. Doc. 7854.
16           A.     Privilege Issues.
17           Defendants asked the Court to require Plaintiffs to include in their privilege log
18    any communications withheld from production that occurred between experts, even if
19    they included a lawyer. After discussion, the Court declined to require a privilege log.
20    Instead, Plaintiffs shall provide the Court all such communications that they have
21    withheld, for in camera review. The Court will randomly select ten communications and
22    review them for privilege.        Plaintiffs shall provide these documents on or before
23    October 13, 2017.
24           Defendants also expressed concern about the method used for collecting email
25    communications among Plaintiffs’ experts at Northwestern University.            The Court
26    directed Plaintiffs’ counsel to communicate with these experts, particularly in light of one
27    email that was provided by Defendants at the hearing, to ensure that all communications
28    have been produced. Plaintiffs shall do so no later than October 13, 2017.
      Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 76 of 79



 1           B.     Motion Hearings.
 2           The Court will hold motion hearings on November 17, 2017 at 1:00 p.m.,
 3    December 15, 2017 at 1:00 p.m., and January 19, 2018 at 1:00 p.m. These hearings
 4    will concern pending Daubert motions, motions to disqualify experts, and motions for
 5    summary judgment. The motion for summary judgment on preemption will be heard on
 6    November 17, 2017 at 1:00 p.m. The parties shall meet and confer regarding the
 7    motions to be heard on these dates and shall submit their joint proposal to the Court by
 8    October 13, 2017.
 9           C.     Scheduling of Bellwether Trials.
10           The Booker bellwether trial will be held on March 13-16, 20-23, and 27-30,
11    2018. The Jones bellwether trial will be held on May 15-18, 22-25, and 29-30, and
12    June 1, 2018. The Court will schedule other bellwether trials, and will set dates for final
13    pretrial conference in Booker and Jones, at coming status conferences.
14           D.     Science Day.
15           The Court held a “science day” on October 5, 2017. The parties agreed at the
16    beginning of the discussion that it need not be on the record. Each side presented
17    relevant information in support of their position on various science issues in the case.
18    Each side also presented some information supporting their liability arguments in the
19    case. The Court listened for the purpose of understanding issues it will need to address in
20    upcoming motions hearings. The Court formed no view on the question of liability or the
21    merits of any motion as a result of the hearing, and returned all exhibits to the parties at
22    the end of the discussion.
23           E.     Plaintiffs’ Motion for Partial Summary Judgment.
24           Plaintiffs have filed a for summary judgment motion in the Jones case. Doc. 7363.
25    Defendants stated at the conference that they have no opposition to the granting of the
26    motion. The Jones Plaintiffs’ motion for partial summary judgment on Defendants’
27    thirteenth affirmative defense (Doc. 7363) is therefore granted.
28


                                                 -2-
      Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 77 of 79



 1          F.     Additional Matter.
 2          The Court informed the parties of a matter it was exploring to ensure that recusal
 3    was not necessary. The Court has completed that inquiry and concludes that recusal is
 4    not necessary.
 5          G.     Next Status Conference.
 6          The Court will hold a status conference after the motions arguments on
 7    November 17, 2017 at 1:00 p.m. The parties shall file a joint status report on or before
 8    November 14, 2017.
 9          Dated this 10th day of October, 2017.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
      Case 2:15-md-02641-DGC Document 8315 Filed 10/20/17 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 78 of 79



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE DISTRICT OF ARIZONA

 8
 9    IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
10    Litigation,                                      ORDER
11
12
13
14
15           At the tenth case management conference on July 13, 2017, the Court and parties
16    discussed the discoverability of communications between Plaintiffs’ experts, with the
17    Court attempting to provide some guidance on its interpretation of Rule 26(b)(4).
18    See Doc. 6765. The Court thereafter directed Plaintiffs to produce to Defendants all
19    discoverable communications among their experts and to provide a privilege log that
20    identifies the specific basis on which Plaintiffs conclude that any communications are
21    protected under Rule 26(b). Doc. 6799 at 2.
22           In their recent status report, the parties raised a dispute regarding Plaintiffs’
23    production of the expert communications and privilege log.           Doc. 7854 at 11-17.
24    Plaintiffs state that they have produced all communications between attorneys and
25    experts excepted from Rule 26(b)(4)’s protection and, with one exception, have produced
26    every communication between experts even if attorneys were copied on the
27    communications. Id. at 12. Defendants take the position that every communication from
28    an expert either needs to be produced or listed on a privilege log. Id. at 13-14.
      Case 2:15-md-02641-DGC Document 8315 Filed 10/20/17 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 14 Filed 05/09/21 Page 79 of 79



 1          The dispute was addressed at the eleventh case management conference on
 2    October 5, 2017. See Doc. 8144. The Court declined to require a privilege log but, with
 3    the parties’ consent, directed Plaintiffs to submit the expert communications withheld for
 4    in camera review of ten randomly selected communications. Doc. 8113 at 1. Plaintiffs
 5    provided the communications to the Court on October 13, 2017. See Doc. 8182.
 6          The Court has completed its review and finds that the communications are
 7    protected by Rule 26(b)(4) and were properly withheld. See Izzo v. Wal-Mart Stores,
 8    Inc., No. 2:15-cv-01142-JAD-NJK, 2016 WL 593532, at *4 (D. Nev. Feb. 11, 2016)
 9    (finding that the withholding party met its burden of showing that expert-attorney
10    communications did not fall within one of the exceptions to Rule 26(b)(4)(C)).
11          IT IS ORDERED that Plaintiffs need not produce the withheld expert
12    communications or provide a privilege log on these communications to Defendants.
13
14                 Dated this 20th day of October, 2017.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
